Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 22, 2019

among

GASTAR EXPLORATION LLC,
as Borrower,

 

GASTAR HOLDCO LLC,

as Holdings,

 

The Guarantors from time to time Party Hereto,

 

the Lenders Party Hereto,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I. Definitions

2

 

 

Section 1.01

Defined Terms2

 

 

Section 1.02

Terms Generally31

 

 

Section 1.03

Classification of Loans and Borrowings31

 

Article II. The Credits

31

 

 

Section 2.01

Accounting Terms; GAAP31

 

 

Section 2.02

Loans and Commitments32

 

 

Section 2.03

Request for Borrowings; Funding of Borrowings32

 

 

Section 2.04

Termination of New Money Commitment34

 

 

Section 2.05

Repayment of Loans; Evidence of Debt34

 

 

Section 2.06

Optional Prepayment of Loans35

 

 

Section 2.07

Mandatory Prepayment of Loans36

 

 

Section 2.08

[Reserved]36

 

 

Section 2.09

[Reserved]36

 

 

Section 2.10

Interest on Loans36

 

 

Section 2.11

Alternate Rate of Interest37

 

 

Section 2.12

Fees38

 

 

Section 2.13

Conversion and Continuation of Borrowings39

 

 

Section 2.14

Increased Costs40

 

 

Section 2.15

Change in Legality41

 

 

Section 2.16

Breakage41

 

 

Section 2.17

Taxes42

 

 

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs46

 

Article III. Representations and Warranties

48

 

 

Section 3.01

Organization; Powers48

 

 

Section 3.02

Authorization; Enforceability48

 

 

Section 3.03

Governmental Approvals; No Conflicts48

 

 

Section 3.04

Financial Condition; No Material Adverse Change48

 

 

Section 3.05

Properties49

 

 

Section 3.06

Litigation and Environmental Matters50

 

 

Section 3.07

Compliance with Laws and Agreements51

 

 

Section 3.08

Investment Company Status51

 

 

Section 3.09

Taxes51

 

 

Section 3.10

ERISA51

 

 

Section 3.11

Disclosure52

 

 

Section 3.12

Labor Matters52

 

 

Section 3.13

Capitalization52

 

 

Section 3.14

Margin Stock52

 

 

Section 3.15

Bank Accounts52

 

 

Section 3.16

Insurance52

 

i



--------------------------------------------------------------------------------

 

 

Section 3.17

Material Contracts52

 

 

Section 3.18

Gas Imbalances53

 

 

Section 3.19

Reserve Reports53

 

 

Section 3.20

Sale of Production53

 

 

Section 3.21

Anti-Corruption Laws and Sanctions54

 

 

Section 3.22

No Foreign Operations54

 

 

Section 3.23

Solvency54

 

 

Section 3.24

Holdings as Holding Company54

 

Article IV. Conditions to Effectiveness and Borrowings

54

 

 

Section 4.01

Conditions to Effectiveness54

 

 

Section 4.02

Conditions to All Loans57

 

Article V. Affirmative Covenants

58

 

 

Section 5.01

Financial Statements; Other Information58

 

 

Section 5.02

Notices of Material Events60

 

 

Section 5.03

Existence; Conduct of Business61

 

 

Section 5.04

Payment of Obligations61

 

 

Section 5.05

Maintenance of Properties; Insurance61

 

 

Section 5.06

Books and Records; Inspection Rights62

 

 

Section 5.07

Compliance with Laws62

 

 

Section 5.08

Environmental Matters62

 

 

Section 5.09

Use of Proceeds62

 

 

Section 5.10

Collateral Matters63

 

 

Section 5.11

Title Data64

 

 

Section 5.12

Swap Agreements64

 

 

Section 5.13

Operation of Oil and Gas Property64

 

 

Section 5.14

Subsidiaries65

 

 

Section 5.15

Pledged Capital Stock65

 

 

Section 5.16

Accounts66

 

 

Section 5.17

Further Assurances66

 

 

Section 5.18

Post-Closing Matters66

 

Article VI. Negative Covenants

67

 

 

Section 6.01

[Reserved]67

 

 

Section 6.02

Indebtedness67

 

 

Section 6.03

Liens68

 

 

Section 6.04

Fundamental Changes69

 

 

Section 6.05

Disposition of Assets70

 

 

Section 6.06

Nature of Business71

 

 

Section 6.07

Investments72

 

 

Section 6.08

Swap Agreements73

 

 

Section 6.09

Restricted Payments73

 

 

Section 6.10

Transactions with Affiliates74

 

 

Section 6.11

Restrictive Agreements75

 

 

Section 6.12

Disqualified Stock75

 

ii



--------------------------------------------------------------------------------

 

 

Section 6.13

Certain Amendments to Organizational Documents; Amendments of Documents75

 

 

Section 6.14

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities76

 

 

Section 6.15

DrillCo Restrictions76

 

Article VII. Guarantee of Obligations

76

 

 

Section 7.01

Guarantee of Payment76

 

 

Section 7.02

Guarantee Absolute76

 

 

Section 7.03

Guarantee Irrevocable77

 

 

Section 7.04

Reinstatement77

 

 

Section 7.05

Subrogation77

 

 

Section 7.06

Subordination77

 

 

Section 7.07

Payments Generally78

 

 

Section 7.08

Setoff78

 

 

Section 7.09

Formalities78

 

 

Section 7.10

Limitations on Guarantee78

 

 

Section 7.11

Keepwell79

 

 

Section 7.12

Stay of Acceleration79

 

 

Section 7.13

Survival79

 

Article VIII. Events of Default

79

 

Article IX. The Administrative Agent

83

 

 

Section 9.01

Appointment and Authority83

 

 

Section 9.02

Rights as a Lender83

 

 

Section 9.03

Exculpatory Provisions84

 

 

Section 9.04

Reliance by Administrative Agent85

 

 

Section 9.05

Delegation of Duties85

 

 

Section 9.06

Collateral and Guaranty Matters86

 

 

Section 9.07

Resignation and Removal of Administrative Agent87

 

 

Section 9.08

Non-Reliance on Administrative Agent and Other Lenders88

 

 

Section 9.09

Administrative Agent May File Proofs of Claim88

 

Article X. Miscellaneous

90

 

 

Section 10.01

Notices90

 

 

Section 10.02

Waivers; Amendments92

 

 

Section 10.03

Expenses; Indemnity; Damage Waiver93

 

 

Section 10.04

Successors and Assigns96

 

 

Section 10.05

Survival99

 

 

Section 10.06

Counterparts; Integration; Effectiveness; Electronic Execution100

 

 

Section 10.07

Severability100

 

 

Section 10.08

Right of Setoff100

 

 

Section 10.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS101

 

 

Section 10.10

WAIVER OF JURY TRIAL102

 

 

Section 10.11

Headings102

 

iii



--------------------------------------------------------------------------------

 

 

Section 10.12

Confidentiality102

 

 

Section 10.13

Material Non-Public Information103

 

 

Section 10.14

Authorization to Distribute Certain Materials to Public-Siders103

 

 

Section 10.15

Interest Rate Limitation103

 

 

Section 10.16

USA PATRIOT Act104

 

 

Section 10.17

Release of Guarantees and Liens104

 

 

Section 10.18

Swap Intercreditor Agreement105

 

 

Section 10.19

Amendment and Restatement105

 

 

Section 10.20

Limited Third Party Beneficiaries105

 




iv



--------------------------------------------------------------------------------

 



EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Counterpart Agreement

Exhibit D – Form of Swap Intercreditor Agreement

Exhibit E – Form of Mortgage

Exhibit F – Form of Security Agreement

Exhibit G – Form of Note

Exhibits H-1 through H-4 – Form of Tax Certificates

Exhibit I – Form of Interest Election Request

Exhibit J – Form of Notice of PIK Election

Exhibit K – Form of Solvency Certificate

 

SCHEDULES:

Schedule 1.01(a) – Mortgaged Properties

Schedule 1.01(b) – Subject Leases

Schedule 2.01 – Commitments

Schedule 3.04 – Material Liabilities

Schedule 3.06 – Disclosed Matters

Schedule 3.13 – Capitalization

Schedule 3.15 – Bank Accounts

Schedule 3.17 – Material Contracts

Schedule 3.18 – Gas Imbalances

Schedule 3.19 – Changes to Reserves

Schedule 3.20 – Marketing Agreements

Schedule 6.02 – Existing Indebtedness

Schedule 6.03 – Existing Liens

Schedule 6.07(c) – Investment Commitments

Schedule 6.07(g) – Existing Investments

 

 

v



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 22, 2019, is
among GASTAR EXPLORATION LLC, a Delaware limited liability company, as Borrower,
GASTAR HOLDCO LLC, a Delaware limited liability company, as Holdings and a
Guarantor, and CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS
party hereto, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative
Agent.

RECITALS

WHEREAS, on October 31, 2018, the Borrower (f/k/a Gastar Exploration Inc.) and
the Guarantors (other than Holdings) (collectively, the “Debtors” and each, a
“Debtor”) commenced voluntary cases (the “Chapter 11 Cases”) under Chapter 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”), and the Borrower and the Guarantors
continued to operate their businesses and manage their properties as
debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, on December 21, 2018, the Bankruptcy Court entered the Confirmation
Order (as defined below);

WHEREAS, the Debtors are party to that certain Superpriority
Debtor-In-Possession Credit Agreement, dated as of October 31, 2018, among the
Borrower, the guarantors party thereto, the lenders party thereto (the “Existing
Lenders”) and Wilmington Trust, National Association, as administrative agent
(in such capacity, the “Existing Agent”) (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “DIP Credit Agreement”);

WHEREAS, pursuant to the DIP Credit Agreement, the Refinanced Loans (as defined
in the DIP Credit Agreement) refinanced certain Prepetition Term Loan
Obligations (as defined in the DIP Credit Agreement) and the Liens on the
collateral granted pursuant to the DIP Credit Agreement were deemed a
continuation of the Liens on the collateral granted pursuant to the Prepetition
Security Documents;

WHEREAS, in connection with the confirmation and implementation of the Plan of
Reorganization (as defined below), the Debtors have requested that the Lenders
amend and restate the DIP Credit Agreement to make available to the Borrower a
term loan facility of $100,000,000 to enable the reorganized Debtors to (a)
refinance all outstanding New Money DIP Loans that were made pursuant to the DIP
Credit Agreement and (b) finance the working capital needs and general corporate
purposes of the Borrower and its Subsidiaries;

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and the Borrower and the Guarantors have agreed to secure their
respective Obligations by granting to Administrative Agent, for the benefit of
the Secured Parties, a lien on substantially all of their respective assets; and

WHEREAS, the Existing Lenders and the Existing Agent are willing to amend and
restate the DIP Credit Agreement on the terms and subject to the conditions set
forth herein.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

Article I.

Definitions

Section 1.01Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR Loan” or “ABR Borrowing” means a Loan or a Borrowing consisting of Loans
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Acceptable Security Interest” means, with respect to any Property, a Lien which
(a) exists in favor of the Administrative Agent for the benefit of the Secured
Parties, (b) is superior to all Liens or rights of any other Person in the
Property encumbered thereby (other than Permitted Encumbrances), (c) secures the
Obligations, and (d) is perfected and enforceable. Any requirement that the
Credit Parties provide an Acceptable Security Interest with respect to any
DrillCo PDP Reserves shall be satisfied if the applicable Credit Party grants a
Wellbore Lien with respect to such DrillCo PDP Reserves and the Oil and Gas
Properties owned by any Credit Party attributable thereto, so long as the
Wellbore Lien meets the foregoing criteria.

“Acquisition” means, the acquisition by the Borrower or any Subsidiary, whether
by purchase, merger (and, in the case of a merger with any such Person, with
such Person being the surviving corporation) or otherwise, of all or
substantially all of the Capital Stock of, or all or substantially all of the
business, property or fixed assets of or business line or unit or a division of,
any other Person engaged solely in the business of producing oil or Natural Gas
or the acquisition by the Borrower or any Subsidiary of Property consisting of
Oil and Gas Property.

“Act” has the meaning assigned to such term in Section 10.16.

“Additional Assets” means (a) Oil and Gas Properties prospective for the SCOOP
and/or the STACK play, (b) the Capital Stock of a Person that becomes a
Subsidiary as a result of the acquisition of such Capital Stock by the Borrower
or another Subsidiary, (c) Capital Stock constituting a minority interest in any
Person that at such time is a Subsidiary of Holdings, and (d) other long-term
assets that are used or useful in the oil and gas business and related to
Additional Assets; provided, however, that, in respect of (b) and (c) above,
(i) the assets of the Subsidiary whose Capital Stock has been acquired consist
primarily of Oil and Gas Properties prospective for the SCOOP and/or the STACK
play and (ii) the Borrower and/or the applicable Subsidiary has complied with
Section 5.15 in connection with such acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the greater of (a) (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBO Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (y) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period and (b) 2.00%
per annum.

Page 2



--------------------------------------------------------------------------------

 

“Administrative Agent” means Wilmington Trust, National Association, in its
capacity as Administrative Agent under any of the Loan Documents, and any
successor agent appointed pursuant to Article IX.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Payment” has the meaning assigned to such term in the definition of
Advance Payment Contract.

“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Property owned
by any Credit Party and which Advance Payment is, or is to be, paid in advance
of actual delivery of such production to or for the account of the purchaser
regardless of such production, or (b) grants an option or right of refusal to
the purchaser to take delivery of such production in lieu of payment, and, in
either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such production when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such production; provided that inclusion of the standard
“take or pay” provision in any gas sales or purchase contract or any other
similar contract in the ordinary course of business shall not, in and of itself,
constitute such contract as an Advance Payment Contract for the purposes hereof.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning assigned to such term in Section
6.10(a).

“Aggregate Commitment” means, collectively, the aggregate New Money Commitments
and the aggregate Refinanced Commitments.

“Agreement” means this Amended and Restated Credit Agreement, dated as of
January 22, 2019, as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1.00% or (c) the Adjusted LIBO Rate for a
one-month Interest Period beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) plus 1.00%.  If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Base Rate or the

Page 3



--------------------------------------------------------------------------------

 

Federal Funds Effective Rate shall be effective on the effective date of such
change in the Base Rate or the Federal Funds Effective Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended.

“Applicable Margin” means, for any day (a) with respect to any Eurodollar Loan,
6.00% per annum, unless the Borrower has delivered a Notice of PIK Election in
accordance with Section 2.10(c) for any Interest Payment Date in respect of such
Eurodollar Loan, in which case the Applicable Margin for such Eurodollar Loan
during the Interest Period ending on such Interest Payment Date shall be 8.00%
per annum and (b) with respect to any ABR Loan, 5.00% per annum, unless the
Borrower has delivered a Notice of PIK Election in accordance with Section
2.10(c) for any Interest Payment Date in respect of such ABR Loan, in which case
the Applicable Margin for such ABR Loan during the period from the then most
recent Interest Payment Date for such Loan (or, in the case of ABR Loan
originally made as an ABR Loan that (x) was not at any time a Eurodollar Loan
and (y) in respect of which an Interest Payment Date had not occurred on or
prior to such date, from the date such ABR Loan was initially funded) and ending
on such Interest Payment Date (such period, the “Applicable Interest Payment
Period”) shall be 7.00% per annum during such Applicable Interest Payment
Period.

“Applicable Percentage” means, with respect to any Lender at any time, a
percentage equal to a fraction, the numerator of which is the sum of such
Lender’s Credit Exposure and unused Commitments at such time and the denominator
of which is the aggregate Credit Exposure and aggregate unused Commitments at
such time.

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

“Approved Petroleum Engineer” means Wright & Company, Inc. or any reputable firm
of independent petroleum engineers selected by the Borrower and reasonably
acceptable to the Majority Lenders.

“Ares” means (a) Ares Management LLC, its Affiliate investment managers and
funds or accounts managed by any of them (but excluding any portfolio companies
that are owned in whole or in part by any of the foregoing) and (b) any partner,
member, manager, principal, director or officer of any of the foregoing.

“Asset Sale” means any Disposition by any Credit Party of any Property other
than  (a) Dispositions permitted by clauses (a), (b), (c), (d), (e), (f) or (h)
of Section 6.05 and (b) any single Disposition or series of related Dispositions
that involves Properties having a Fair Market Value not exceeding $2,000,000 and
when aggregated together with all other Dispositions under this clause (b) the
total does not exceed $10,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required under 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

Page 4



--------------------------------------------------------------------------------

 

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the New
Money Commitments pursuant to Section 2.04 and (c) the date of termination of
the New Money Commitment of each Lender to make New Money Loans pursuant to
Article VIII.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” now and hereafter in effect, or any applicable successor statute.

“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Majority Lenders, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Base Rate” means, for any day, the prime lending rate published in The Wall
Street Journal for such day; provided that if The Wall Street Journal ceases to
publish for any reason such rate of interest, “Base Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by the Administrative Agent
from time to time for purposes of providing quotations of prime lending interest
rates); each change in the Base Rate shall be effective on the date such change
is effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means Gastar Exploration LLC, a Delaware limited liability company,
and its successors and permitted assigns.

“Borrower Materials” has the meaning assigned to such term in Section 10.01(d).

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a written request by the Borrower for a New Money Loan
in accordance with Section 2.03, which shall be substantially in the form of
Exhibit B.

“Breakage Event” has the meaning assigned to such term in Section 2.16.

Page 5



--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided that, when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
lease obligations on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, or overnight bank deposits having
maturities of six months or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof having combined capital and surplus of not less
than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by S&P
or P-2 by Moody’s, or carrying an equivalent rating by a “nationally recognized
statistical rating organization” (within the meaning of proposed Rule 3b‑10
promulgated by the SEC under the Exchange Act), if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; and (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Credit Parties.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to the Administrative Agent or any Lender, such later date on which the
Administrative Agent or

Page 6



--------------------------------------------------------------------------------

 

such Lender becomes a party to this Agreement of (a) the adoption of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for purposes of Section 2.14(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

“Change of Control” means

(a)any “person” or “group” (as such terms are used in sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than Ares or any Related Party thereof, is or becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person
or group shall be deemed to have “beneficial ownership” of all shares that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the outstanding Capital Stock normally
entitled to vote in the election of directors (“Voting Stock”) of Holdings (or
its successor by merger, consolidation or purchase of all or substantially all
of its assets);

(b)the failure at any time of Holdings to be the beneficial owner of 100% of the
Voting Stock of the Borrower;

(c)a disposition by Holdings or any Subsidiary pursuant to which Holdings or any
Subsidiary sells, leases, licenses, transfers, assigns or otherwise Disposes, in
one or a series of related transactions, all or substantially all of the
properties or assets of Holdings and its Subsidiaries as determined by reference
to Holdings’s and its Subsidiaries’ financial statements on the last day of the
most recently ended fiscal quarter, determined on a consolidated basis in
accordance with GAAP; or

(d)the Borrower’s stockholders approve any plan relating to the liquidation or
dissolution of the Borrower.

Notwithstanding anything to the contrary herein, the Restructuring Transactions
shall not constitute a Change of Control.

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

“Charges” has the meaning assigned to such term in Section 10.15.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

Page 7



--------------------------------------------------------------------------------

 

“Collateral” means all assets, whether now owned or hereafter acquired by the
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation.

“Commitment” means a New Money Commitment or a Refinanced Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
of Reorganization pursuant to Section 1129 of the Bankruptcy Code, together with
all schedules and exhibits thereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

“Consummation of the Plan of Reorganization” means the occurrence of the
Effective Date (as defined in the Plan of Reorganization) and the substantial
consummation of the Plan of Reorganization within the meaning of Section 1101(2)
of the Bankruptcy Code in accordance with its terms in all material respects.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a deposit account, securities or commodity account
control agreement, as applicable, to be executed and delivered among any Credit
Party, the Administrative Agent and each bank at which such Credit Party
maintains, any deposit, securities or commodity account, in each case, in form
and substance acceptable to the Majority Lenders and the Administrative Agent,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 5.14.

“Credit Date” means the date of a Borrowing.

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.

“Credit Parties” means, collectively, the Borrower and each Guarantor, and each
individually, a “Credit Party”.

Page 8



--------------------------------------------------------------------------------

 

“Debtor” has the meaning assigned to such term in the recitals hereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means, with respect to the Loans or other Obligations which
accrue interest at the Default Rate hereunder, a rate per annum equal to the sum
of three percent (3%) plus the interest rate otherwise applicable thereto.

“DIP Credit Agreement” has the meaning assigned to such term in the recitals
hereto.

“Discharge of Obligations” means (a) the payment in full in cash of all
Obligations (other than contingent indemnity obligations for which no claim for
payment has been made (which indemnity obligations continue to survive as
expressly provided in this Agreement or in any other Loan Document)), (b)
termination or expiration of the Aggregate Commitments and (c) termination of
this Agreement other than indemnity and reimbursement obligations which
expressly survive the termination hereof.

“Disclosed Matters” means the actions, suits and proceedings and any
environmental matters disclosed in Schedule 3.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or
other disposition (including any Sale and Leaseback Transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable for any consideration other than other Capital Stock
(which would not constitute Disqualified Stock) at the sole option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Maturity Date.

“Dollars” or “$” refers to lawful money of the United States of America.

“DrillCo Agreement” means that certain Development Agreement dated as of October
14, 2016 by and between the Borrower and DrillCo Investor, as amended as
permitted under this Agreement.

“DrillCo Contract Area” means the following locations in Kingfisher County,
Oklahoma: Township 18 North – Range 6 West, Township 18 North – Range 7 West and
Township 18 North – Range 8 West.

“DrillCo Investor” means STACK Exploration LLC, a Delaware limited liability
company.

Page 9



--------------------------------------------------------------------------------

 

“DrillCo Joint Well” means a “Joint Well Program Interest,” as that term is
defined in the DrillCo Agreement, that is located in the DrillCo Contract Area.

“DrillCo Operating Agreement” means a “DrillCo Operating Agreement” as that term
is defined in the DrillCo Agreement.

“DrillCo PDP Reserves” means the Proved Developed Producing Reserves of any
Credit Party attributable to any well located in the DrillCo Contract Area.

“DrillCo Required Disposition” means an assignment to the DrillCo Investor of an
interest in a DrillCo Joint Well in accordance with the DrillCo Agreement
pursuant to a DrillCo Wellbore Assignment.

“DrillCo Wellbore Assignment” means a “Wellbore Assignment” as that term is
defined in the DrillCo Agreement.

“Effective Date” means the date the conditions set forth in Section 4.01 are
satisfied (or waived by the Majority Lenders) which date is January 22, 2019.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 10.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Subsidiaries.

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, determinations, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority relating in any way to protection of the environment,
preservation or reclamation of natural resources, pollution, the management,
release or threatened release of any Hazardous Material or to health and safety
matters (to the extent relating to exposure to Hazardous Materials).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) any violation of or liability under any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal (or
arrangement for the disposal) of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

Page 10



--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Credit Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Credit Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Credit Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Credit Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, in reorganization, within
the meaning of Title IV of ERISA.

“Eurodollar Loan” or “Eurodollar Borrowing” means a Loan or a Borrowing
consisting of Loans bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excluded Account” means (a) any deposit accounts that are designated to hold
cash as collateral in support of performance bond obligations or other similar
obligations or (b) any deposit accounts that are designated solely as accounts
for, and are used solely for, employee benefits, taxes, payroll funding or petty
cash in an amount not to exceed $500,000 individually or in the aggregate.

“Excluded Hedges” means, collectively, Swap Agreements that (a) are basis
differential only swaps for volumes of natural gas included under other Swap
Agreements permitted by Section 6.08(a) or (b) are a hedge of volumes of
Hydrocarbons by means of a price “floor” for which there exists no deferred
obligation to pay the related premium or other purchase price or the only
deferred obligation is to either pay the premium or other purchase price on each
settlement date so long as such settlement date occurs at least monthly, or pay
the financing for such premium or other purchase price.

“Excluded Swap Obligation” means with respect to any Guarantor, any obligation
under any Swap Agreement if, and to the extent that, all or a portion of the
guaranty by such Guarantor of, or the grant by such Guarantor of a security
interest or lien to secure, or the provision by such Guarantor of other support
of, such obligation is or becomes illegal under the Commodity Exchange Act by
virtue of such party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guaranty, grant of security interest or lien or
provision of support of,

Page 11



--------------------------------------------------------------------------------

 

such Swap Agreement becomes effective. If an obligation arises under a master
agreement governing more than one Swap Agreement, such exclusion shall apply
only to the portion of such obligation that is attributable to Swap Agreements
for which such guaranty, grant of security interest or lien to secure or
provision of other support is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.17, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (g) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Existing Agent” has the meaning assigned to such term in the recitals hereto.

“Existing Lenders” has the meaning assigned to such term in the recitals hereto.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith in accordance with generally accepted finance practices.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

Page 12



--------------------------------------------------------------------------------

 

“Fee Letter” means that certain Fee Letter by and between the Borrower and the
Administrative Agent dated as of the Effective Date, as may be amended,
restated, supplemented or otherwise modified from time to time.

“Financial Officer” means the chief financial officer of any Credit Party.  Any
document delivered hereunder that is signed by a Financial Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Financial Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 2.01.

“Gas Imbalance” means (a) a sale or utilization by the Borrower or any of its
Subsidiaries of volumes of Natural Gas in excess of its gross working interest,
(b) receipt of volumes of natural gas into a gathering system and redelivery by
the Borrower or any of its Subsidiaries of a larger or smaller volume of Natural
Gas under the terms of the applicable transportation agreement, or (c) delivery
to a gathering system of a volume of Natural Gas produced by the Borrower or any
of its Subsidiaries that is larger or smaller than the volume of Natural Gas
such gathering system redelivers for the account of the Borrower or any of its
Subsidiaries, as applicable.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Liabilities” has the meaning assigned to such term in Section 7.01.

Page 13



--------------------------------------------------------------------------------

 

“Guarantor” means Holdings, the Borrower (with respect to the Secured
Obligations of the other Credit Parties) and each Subsidiary that is a party
hereto or hereafter executes and delivers to the Administrative Agent and the
Lenders a Counterpart Agreement pursuant to Section 5.14 or otherwise.

“Hazardous Materials” means all contaminants, pollutants or, hazardous or toxic
materials, substances, wastes or other chemicals, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, explosive
materials, radioactive materials and all other materials, substances or wastes
of any nature regulated pursuant to, or for which liability or standards of
conduct may be imposed under, any Environmental Law due to their hazardous or
dangerous properties or characteristics.

“Hedge Modification” means the amendment, modification, cancellation,
monetization, sale, transfer, assignment, early termination or other disposition
of any Swap Agreement.

“Holdings” means Gastar Holdco LLC, a Delaware limited liability company, and
its successors and permitted assigns.

“Hydrocarbon Interests” means all presently existing or after-acquired rights,
titles and interests in and to oil and gas leases, oil, gas and mineral leases,
other Hydrocarbon leases, mineral interests, mineral servitudes, overriding
royalty interests, royalty interests, net profits interests, production payment
interests and other similar interests.  Unless otherwise qualified, all
references to a Hydrocarbon Interest or Hydrocarbon Interests in this Agreement
shall refer to a Hydrocarbon Interest or Hydrocarbon Interests of the Borrower
or the Guarantors.

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
Natural Gas, condensate, distillate and all other liquid or gaseous hydrocarbons
and related minerals and all products therefrom, in each case whether in a
natural or a processed state.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding those incurred
in the ordinary course of business which are not greater than 60 days past the
due date or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, but limited to the
lesser of (i) the amount of such Indebtedness and (ii) the Fair Market Value of
the property securing such Indebtedness, (f) all Guarantees by such Person of
Indebtedness of others to the extent of the lesser of the amount of such
Indebtedness and the maximum stated amount of such Guarantee, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances,

Page 14



--------------------------------------------------------------------------------

 

(j) attributable Indebtedness in respect of Sale and Leaseback Transactions and
(k) all obligations of such Person relating to any Production Payment.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03.

“Ineligible Institution” has the meaning assigned to it in Section 10.04(b).

“Information” has the meaning assigned to such term in Section 10.12.

“Initial Swap ISDA Counterparty” means, with respect to any Initial Swap Party
ISDA, any Swap Counterparty (as defined in the Swap Intercreditor Agreement) to
an Initial Swap Party ISDA (a) that is a party to the Swap Intercreditor
Agreement on the Effective Date or (b) (i) that is acceptable to the Majority
Lenders as evidenced by their written consent and (ii) becomes a party to the
Swap Intercreditor Agreement.

“Initial Swap Party ISDAs” has the meaning assigned to such term in the Swap
Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower in accordance with
the terms of Section 2.13 and substantially in the form of Exhibit I or such
other form as shall be approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each calendar quarter and any date upon which a payment or
prepayment thereof is made and (b) with respect to any Eurodollar Borrowing, the
last day of the Interest Period applicable to such Borrowing, and any date upon
which a payment or prepayment thereof is made.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day that is (x) one week thereafter, (y) one month thereafter or
(y) three months thereafter, in any case at the Borrower’s election pursuant to
Section 2.03 or 2.13, as applicable; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clause (c), end on the last Business Day
of the calendar month at the end of such Interest Period and (c) no Interest
Period for any Borrowing shall extend beyond the applicable Maturity
Date.  Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.  

Page 15



--------------------------------------------------------------------------------

 

For purposes hereof, the date of the Borrowing initially shall be the date on
which the Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of the Borrowing.

“Investment” means all direct or indirect investments by such Person in other
Persons (including, without limitation, Affiliates) in the forms of loans
(including Guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Capital Stock or other securities (excluding any
interest in an oil or Natural Gas leasehold to the extent constituting a
security under applicable law), together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

“IRS” means the United States Internal Revenue Service.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum determined by the Administrative Agent by
reference to the ICE Benchmark Administration London Interbank Offered Rate for
deposits in Dollars with a term equivalent to such Interest Period (as set forth
on the applicable Bloomberg screen page or by or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the LIBO
Rate shall be the interest rate per annum determined by the Administrative Agent
to be the average of the rates per annum at which the Administrative Agent is
offered deposits in Dollars by major banks in the London interbank market in
London, England at approximately 11:00 a.m., London, England time, two (2)
Business Days prior to the first day of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Documents, the Fee Letter and any other
agreements executed by any Credit Party in connection with this Agreement and
designated as a Loan Document therein.

“Loans” means, collectively, the New Money Loans and the Refinanced Loans.

“Majority Lenders” means, at any time, Lenders having more than 50% of the sum
of the total outstanding Loans and unused Aggregate Commitments.

Page 16



--------------------------------------------------------------------------------

 

“Market Disruption Loans” means Loans the rate of interest applicable to which
is based upon the Market Disruption Rate, and the Applicable Margin with respect
thereto shall be the same as the Applicable Margin applicable to Eurodollar
Loans; provided that, other than with respect to the rate of interest and
Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans
(and Borrowings bearing interest at the Market Disruption Rate shall for all
purposes hereunder and under the other Loan Documents be treated as ABR
Borrowings).

“Market Disruption Rate” means, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1.00%) equal to, the
Alternate Base Rate for such day (without giving effect to clause (c) of the
definition of Alternate Base Rate).  Any change in the Market Disruption Rate
shall be effective as of the opening of business on the effective day of any
change in the relevant component of the Market Disruption Rate. Notwithstanding
the foregoing, if the “Market Disruption Rate” as determined in accordance with
the immediately preceding sentences is less than the percentage specified in
clause (b) of the definition of “Adjusted LIBO Rate,” then for all purposes of
this Agreement and the other Loan Documents, the “Market Disruption Rate” shall
be deemed equal to such percentage for such Interest Period.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or results of operations of Holdings and
its Subsidiaries taken as a whole, (b) the ability of any Credit Party to
perform any of its obligations under this Agreement or the other Loan Documents
or (c) the validity or enforceability of any Loan Document against any Credit
Party which is a party thereto or the rights of or benefits available to the
Lenders under this Agreement or the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) and
obligations in respect of one or more Swap Agreements of the Borrower or any one
or more of the Subsidiaries in an aggregate principal amount exceeding
$15,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the Swap Termination Value.

“Maturity Date” means the earlier of (a) January 22, 2024 and (b) the date of
termination of the Commitments and the acceleration of any outstanding
extensions of credit, in each case, under this Agreement.

“Maximum Liability” has the meaning assigned to such term in Section 7.10.

“Maximum Rate” has the meaning assigned to such term in Section 10.15.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Oil and Gas Properties listed on
Schedule 1.01(a), together with any additional Oil and Gas Properties of the
Borrower or any Subsidiary over which a Mortgage may hereafter be granted to
Administrative Agent for the benefit of the Secured Parties pursuant to
Section 5.10.

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral

Page 17



--------------------------------------------------------------------------------

 

chattel mortgages, collateral assignments, financing statements and other
documents, instruments and agreements evidencing, creating, perfecting or
otherwise establishing the Liens on the Mortgaged Properties as required by
Section 5.10, which shall be substantially in the form of Exhibit E (with such
changes thereto as may be reasonably requested by the Majority Lenders).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Credit Party or any ERISA Affiliate contributed or has any
obligations (current or contingent).

“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).

“Net Cash Proceeds” means, with respect to any Disposition or series of related
Dispositions of any assets (including any Oil and Gas Property and Capital Stock
of any Subsidiary) by the Borrower or any Subsidiary, the excess, if any, of
(a) the sum of cash and Cash Equivalents received in connection with such
Disposition or Dispositions, but only as and when so received, over (b) the sum
of (i) the principal amount of any Indebtedness that is secured by such asset or
assets and that is required to be repaid in connection with such Disposition or
Dispositions (other than the Loans) and (ii) the reasonable and documented
out‑of-pocket expenses (including Taxes) incurred by the Borrower or such
Subsidiary in connection with such Disposition or Dispositions.

“New Money Commitment” means as to each Lender, its obligation to make New Money
Loans to Borrower hereunder, expressed as an amount representing the maximum
principal amount of New Money Loans to be made by such Lender under this
Agreement, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to an Assignment and
Assumption or reduced from time to time pursuant to the last sentence of Section
2.02(c).  The amount of each Lender’s New Money Commitment is set forth on
Schedule 2.01 under the caption “New Money Loans” or, otherwise, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
New Money Commitment, as the case may be.  The aggregate amount of the New Money
Commitments as of the Effective Date is equal to $80,000,000.

“New Money DIP Loans” means New Money Loans as defined in the DIP Credit
Agreement.

“New Money Loans” has the meaning assigned to such term in Section 2.02(b).

“Non-Core Assets” means the Oil and Gas Properties of the Borrower or any
Subsidiary within (i) the WEHLU field in Oklahoma and (ii) the undeveloped
acreage to the East of WEHLU located in 15N 4W and 14N 4W in Oklahoma County,
Oklahoma.

“Non-DrillCo Assets” means any Property located in the DrillCo Contract Area and
owned or acquired by the Borrower or any Subsidiary thereof but not necessary or
desirable for the Borrower to produce, operate, maintain, and plug and abandon
the DrillCo Joint Wells described in the Development Plans (as defined in the
DrillCo Agreement).

Page 18



--------------------------------------------------------------------------------

 

“Notice of PIK Election” means a certificate substantially in the form of
Exhibit J delivered by a Responsible Officer of the Borrower to the
Administrative Agent.

“NYMEX” means the New York Mercantile Exchange.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party from time to time owed to the Administrative Agent or any Lender
under any Loan Document, including any make-whole amounts, any repayment or
prepayment premiums and any accrued and unpaid interest, in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses, operating leases and usual and customary oil, gas and mineral leases.

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including all units created under orders, regulations
and rules of any Governmental Authority having jurisdiction) which may affect
all or any portion of the Hydrocarbon Interests; all operating agreements,
contracts and other agreements which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from
or attributable to such Hydrocarbon Interests; all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
the lands covered thereby and all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Hydrocarbon Interests; all tenements, hereditaments, appurtenances and
properties in anywise appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests, properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.  Unless otherwise qualified, all references to an Oil
and Gas Property or to Oil and Gas Properties in this Agreement shall refer to
an Oil and Gas Property or Oil and Gas Properties of Borrower or its
Subsidiaries.

Page 19



--------------------------------------------------------------------------------

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or formation, as amended,
and its by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership or formation, as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its certificate of formation or articles of organization, as amended,
and its limited liability company agreement or operating agreement, as amended.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in Section
10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes, assessments or other governmental charges or
levies which are not yet delinquent or which (i) are being contested in good
faith by appropriate proceedings diligently conducted, (ii) the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, and contractual Liens granted to operators and
non-operators under oil and gas operating agreements, in each case, arising in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Property and securing obligations that
are not overdue by more than 60 days or which (i) are being contested in good
faith by appropriate proceedings, (ii) the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (iii) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;

Page 20



--------------------------------------------------------------------------------

 

(c)contractual Liens which arise in the ordinary course of business under oil
and gas leases, division orders, contracts for the sale, transportation or
exchange of oil and Natural Gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, marketing agreements, processing
agreements, development agreements, gas balancing agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements
and seismic or other geophysical permits or agreements, which Liens are limited
to the Oil and Gas Property and related property that is the subject of such
agreement, arising out of or pertaining to the operation or the production or
sale of Hydrocarbons produced from the Oil and Gas Property, provided that any
such Lien referred to in this clause does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by the Borrower or any Subsidiary or materially impair the value of such
property subject thereto;

(d)pledges and deposits in connection with workers’ compensation, unemployment
insurance and other social security laws or regulations;

(e)Liens on cash and securities and deposits to secure the performance of bids,
trade contracts, leases, statutory obligations (excluding Liens arising under
ERISA), surety and appeal bonds, performance bonds and other obligations of a
like nature, in each case, which are in the ordinary course of business and
which are in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

(f)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Subsidiaries to provide collateral to the depository
institution;

(g)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Article VIII;

(h)easements, zoning restrictions, rights-of-way, servitudes, permits, surface
leases, and similar encumbrances on real property in each case imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and that, in the aggregate, do not materially detract from the value
of the affected Property or materially impair the use of the affected Property
or interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

(i)royalties, overriding royalties, reversionary interests and similar burdens
granted by the Borrower or any Subsidiary with respect to the Oil and Gas
Property owned by the Borrower or such Subsidiary, as the case may be, if the
net cumulative effect of such burdens does not operate to deprive the Borrower
or any Subsidiary of any material right in respect of its assets or properties
(except for rights customarily granted with respect to such interests) and the
net cumulative effect is deducted in the calculation of PV10;

Page 21



--------------------------------------------------------------------------------

 

(j)Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any Subsidiary in the
ordinary course of business covering the Property under the lease;

(k)unperfected Liens reserved in leases (other than oil and gas leases) or
arising by operation of law for rent or compliance with the lease in the case of
leasehold estates;

(l)defects in or irregularities of title (other than defects or irregularities
of title to Oil and Gas Property), if such defects or irregularities do not
deprive the Borrower or any Subsidiary of any material right in respect of its
assets or Properties; and

(m)Liens or activity and use limitations imposed under Environmental Law;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Prior Liens” means Liens described in Section 6.03(a) and in (c),
(f), (g), (h) and (i) of Section 6.03 that, by operation of law, have priority
over the Liens securing the Obligations.

“Permitted Tax Distribution” means, with respect to a taxable period,
distributions to one or more current or former direct or indirect holders of
equity interests of the Borrower in an aggregate amount not to exceed the
product of (x) the taxable income of the Borrower (for the avoidance of doubt,
taking into account any taxable income of any other person that flows through to
the Borrower for U.S. federal income tax purposes) for such taxable period,
determined without regard to (i) any depreciation or amortization (or other cost
recovery deductions) in respect of any basis adjustments under Section 734 or
Section 743 of the Code (or any similar provisions of state or local law) or
(ii) any deduction relating to qualified business income under Section 199A of
the Code (or any similar provisions of state or local law), and (y) the highest
combined marginal U.S. federal, state and local income tax rate for such taxable
period applicable to an individual or corporation, whichever is greater,
resident in New York, New York.  A Permitted Tax Distribution may be estimated
by the Borrower and made at different times during the taxable period and after
completion of such taxable period to coincide with estimated tax payment dates.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” means Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“PIK Interest” has the meaning assigned to such term in Section 2.10(c).

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were

Page 22



--------------------------------------------------------------------------------

 

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Plan of Reorganization” means that certain Prepackaged Plan (as modified) of
Reorganization pursuant to Chapter 11 of the Bankruptcy Code, dated as of
November 5, 2018 and filed by the Debtors with the Bankruptcy Court on November
5, 2018, as supplemented by the Plan Supplement.

“Plan Supplement” has the meaning assigned to such term in the Plan of
Reorganization.

“Platform” has the meaning assigned to such term in Section 10.01(d).

“Prepetition Credit Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as of March 3, 2017, by and among the Borrower, the
guarantors party thereto, the lenders party thereto and Wilmington Trust,
National Association, as administrative agent, as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof.

“Prepetition Security Documents” means the “Security Documents” as defined in
the Prepetition Credit Agreement.

“Production Payment” means the grant or transfer by the Borrower or any of its
Subsidiaries to any Person of a royalty, overriding royalty, net profits
interest, production payment, partnership or other interest in Oil and Gas
Property, reserves or the right to receive all or a portion of the production or
the proceeds from the sale of production attributable to such properties, in
which the holder of such interests is entitled to receive a specified volume or
value of production and in which the holder of such interest has recourse solely
to such production or proceeds of production, subject to the obligation of the
grantor or transferor to operate and maintain, or cause the subject interests to
be operated and maintained, in a reasonably prudent manner or other customary
standard or subject to the obligation of the grantor or transferor to indemnify
for environmental, title or other matters customary in the oil and gas business.

“Projected Oil and Gas Production” means (a) the projected production of oil or
natural gas (measured by volume unit or BTU equivalent, not sales price) from
Oil and Gas Properties owned by the Borrower and the Guarantors which have
attributable to them Proved Developed Producing Reserves, as such production is
projected in the most recent Reserve Report delivered pursuant to this
Agreement, after deducting projected production from any Oil and Gas Properties
or Hydrocarbon Interests sold or under contract for sale that had been included
in such report and after adding projected production from any Oil and Gas
Properties or Hydrocarbon Interests that had not been reflected in such report
but that are reflected in a separate or supplemental report meeting the
requirements of Section 5.01(f) and otherwise are satisfactory to the Majority
Lenders plus (b) the projected production of oil or natural gas (measured by
volume unit or BTU equivalent, not sales price) from Oil and Gas Properties
owned by the Borrower and the Guarantors which are projected to have Proved
Developed Producing Reserves attributed to them within the following 12 month
period based on the planned capital expenditures set forth in the projections.

Page 23



--------------------------------------------------------------------------------

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.  Unless
otherwise qualified, all references to Property in this Agreement shall refer to
a Property or Properties of Holdings or its Subsidiaries.

“Proved Developed Producing Reserves” means oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following:  (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”.

“Public Lender” has the meaning assigned to such term in Section 10.01(d).

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

“PV10” means, in respect of the Proved Reserves of any Credit Parties’ Oil and
Gas Property set forth in the most recently delivered Reserve Report, the
aggregate net present value (discounted at 10% per annum) of such Oil and Gas
Properties calculated before income taxes, but after reduction for royalties,
lease operating expenses, severance and ad valorem taxes, capital expenditures
and abandonment costs and with no escalation of capital expenditures or
abandonment costs (a) calculated in accordance with SEC guidelines but using
Strip Price for crude oil and natural gas liquids (WTI Cushing) and natural gas
(Henry Hub), (b) calculated by (i) in the case of a Reserve Report prepared as
of December 31 of any year, an Approved Petroleum Engineer and (ii) in the case
of each other Reserve Report or as otherwise required under this Agreement, at
the Borrower’s option, a petroleum engineer employed by the Borrower or an
Approved Petroleum Engineer, in each case, in such person’s reasonable judgment
after having reviewed the information from the most recently delivered Reserve
Report, (c) as set forth in the Reserve Report most recently delivered under
Section 5.01(f), (d) as adjusted to give effect to Swap Agreements permitted by
this Agreement as in effect on the date of such determination and (e) as
adjusted to give pro forma effect to all Dispositions or Acquisitions completed
since the date of the Reserve Report.

“Qualified Counterparty” means, with respect to any Swap Agreement, any
counterparty to a Swap Agreement (other than the Borrower) (a) that is a party
to the Swap Intercreditor Agreement on the Effective Date or (b) (i) that is
acceptable to the Majority Lenders as evidenced by their written consent at the
time such Swap Agreement is entered into (it being understood that the Majority
Lenders may consent to such counterparty as a Qualified Counterparty with
respect all Swap Agreements under a single ISDA Master Agreement pursuant to a
single written consent, without the need for an individual written consent for
each Swap Agreement) and (ii) becomes a party to the Swap Intercreditor
Agreement.

Page 24



--------------------------------------------------------------------------------

 

“Qualified ECP Guarantor” means, in respect of any obligations under Swap
Agreements that constitute Secured Obligations hereunder, each Guarantor that
has total assets exceeding $10,000,000 at the time the relevant guarantee
provided by such Guarantor or grant of the relevant security interest becomes
effective with respect to such obligations or such other person as constitutes
an Eligible Contract Participant and can cause another person to qualify as
Eligible Contract Participant at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Preferred Shares” means shares of any series of the Borrower’s
preferred stock (other than Disqualified Stock), the proceeds of which are used
to redeem or repurchase all or any number of the then outstanding Series A
Preferred Shares or Series B Preferred Shares (or any previously issued shares
of Qualified Preferred Shares); provided such preferred stock (a) is not
materially more restricted on Gastar and its Subsidiaries than the Series A
Preferred Stock and the Series B Preferred Stock, as in effect on the date
hereof, (b) does not have a weighted average yield in excess of the weighted
average yield (with the comparative determinations to be made by the Majority
Lenders in a manner consistent with generally accepted finance practices) of the
Indebtedness being refinanced or repaid with the proceeds of the Qualified
Preferred Shares and (c) for which cash distributions do not exceed $15,000,000
per annum.

“Recipient” means (a) the Administrative Agent, (b) the Majority Lenders and
(b) any other Lender, as applicable.

“Refinanced Commitment” means as to each Lender, its obligation to make a
Refinanced Loan to Borrower hereunder, expressed as an amount representing the
maximum principal amount of Refinanced Loans to be made by such Lender under
this Agreement.  The amount of each Lender’s Refinanced Commitment is set forth
on Schedule 2.01 under the caption “Refinanced Loans”.  The aggregate amount of
the Refinanced Commitments as of the Effective Date is equal to $20,000,000,
which amount (a) shall refinance New Money DIP Loans and (b) shall be deemed
funded by the Lenders on the Effective Date.  

“Refinanced Loans” are the Loans made pursuant to Section 2.02(a).

“Register” has the meaning assigned to such term in Section 10.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, managers, members, partners,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned to such term in Section
9.07(b).

“Requirements of Law” means, as to any Person, any order, law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserve Report” means an unsuperseded engineering analysis of the Credit
Parties’ Oil and Gas Property, in form and substance reasonably acceptable to
the Majority Lenders, which shall include (i) pricing assumptions based upon the
Strip Price and (ii) projections of revenues

Page 25



--------------------------------------------------------------------------------

 

attributable to all undrilled locations on the Credit Parties’ Oil and Gas
Property based on a development plan for a period no greater than 10 years from
the date of such Reserve Report reasonably acceptable to the Majority Lenders;
provided that, for the avoidance of doubt, such projections need not be based on
historical capital expenditures in such locations nor take into account
potential financings of projected capital expenditures.

“Reserve Report Certificate” means, with respect to any Reserve Report, a
certificate from a Responsible Officer certifying that in all material
respects:  (a) such Reserve Report is based on information reasonably available
to the Borrower; (b) the Borrower or its Subsidiaries owns good and defensible
title to the Oil and Gas Property evaluated in such Reserve Report (except any
such Oil and Gas Property that has been disposed of since the date of such
Reserve Report as permitted by this Agreement) and such properties are free and
clear of all Liens except for Liens permitted by Section 6.03; (c) except as set
forth on an exhibit to the Reserve Report Certificate, on a net basis there are
no gas imbalances, take-or-pay or other prepayments with respect to its Oil and
Gas Property evaluated in such Reserve Report which would require the Borrower
or any Subsidiary to deliver Hydrocarbons either generally or produced from Oil
and Gas Property at some future time without then or thereafter receiving full
payment therefor other than those which do not result in any Credit Party or any
Subsidiary having net aggregate liability in excess of $1,000,000; (d) except as
set forth on an exhibit to the Reserve Report Certificate, none of the
Borrower’s or its Subsidiaries’ Oil and Gas Property have been disposed of since
the last delivery of the corresponding Reserve Report, which exhibit shall
describe in reasonable detail such Dispositions; (e) the Borrower is in
compliance with Section 5.10(a); and (f) except as set forth on an exhibit to
the Reserve Report Certificate, all such properties are owned by the Borrower or
a Guarantor.

“Resignation Effective Date” has the meaning assigned to such term in Section
9.07(a).

“Responsible Officer” means the chief executive officer or chief financial
officer of a Credit Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

“Restricted Payment” means:

(a)any dividend or other distribution or other payment (whether in cash,
securities or other property) with respect to any Capital Stock in Holdings or
any Subsidiary, to any Person (in each case, solely in such Person’s capacity as
holder of such Capital Stock or, in the case of any payment, to the direct or
indirect holders of Holdings’s or any of its Subsidiaries’ Capital Stock),
including any dividend or distribution payable or payment made in connection
with any merger, amalgamation or consolidation;

(b)any purchase, redemption, defeasance or other acquisition or retirement for
value of any Capital Stock of Holdings (including in connection with any merger,
amalgamation or consolidation); and

Page 26



--------------------------------------------------------------------------------

 

(c)any principal payment on, or redemption, purchase, repurchase, defeasance or
other acquisition or retirement for value, in each case, prior to any scheduled
repayment, sinking fund payment or scheduled maturity, of any Indebtedness
secured by Liens junior in priority to the Liens securing the Obligations
hereunder or unsecured Indebtedness, of the Borrower or any Subsidiary
(excluding any intercompany Indebtedness between or among Borrower and any
Guarantor), except a payment of interest or principal at the stated maturity
date thereof.

“Restructuring Transactions” has the meaning assigned to such term in the Plan
of Reorganization.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Cuba, Crimea,
Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or (b) (i) an agency of
the government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, (iii) any Person domiciled, organized or resident in a
Sanctioned Country or (iv) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including but
not limited to those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, the United
Nations Security Council, the United Kingdom, the European Union and other
relevant sanctions authority with jurisdiction over the Credit Parties, each as
amended, supplemented or substituted from time to time.

“SCOOP and STACK play” means those geographic areas of the state of Oklahoma
prospective for Hydrocarbons and generally known in the industry as the South
Central Oklahoma Oil Province or “SCOOP” and Sooner Trend Anadarko Basin
Canadian and Kingfisher Counties or “STACK”.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Obligations” means (a) the Obligations, (b) all obligations in respect
of Swap Agreements entered into between the Borrower and a counterparty that is
a Qualified Counterparty at the time such Swap Agreement is entered into, (c)
all obligations in respect of Initial Swap Party ISDAs entered into with an
Initial Swap ISDA Counterparty thereto and (d) all obligations in respect of the
Swap Note Documents. The term “Secured Obligations” excludes any Excluded Swap
Obligations with respect to any applicable Guarantor.

“Secured Party” means each of the Administrative Agent, each Lender, the Swap
Noteholders, any Qualified Counterparty (to the extent, and for so long as, the
obligations in

Page 27



--------------------------------------------------------------------------------

 

respect of Swap Agreements with such Qualified Counterparty constitute “Secured
Obligations” hereunder), any Initial Swap ISDA Counterparty (to the extent, and
for so long as, the obligations in respect of Initial Swap Party ISDAs with such
Initial Swap ISDA Counterparty constitute “Secured Obligations” hereunder) and
the “Collateral Agent”, as defined in the Swap Intercreditor Agreement.

“Security Agreement” means that certain Pledge and Security Agreement executed
and delivered by each Credit Party on the Effective Date in favor of the
Administrative Agent, for the benefit of the Secured Parties, which shall be
substantially in the form of Exhibit F (with such changes thereto as may be
reasonably requested by the Majority Lenders).

“Security Documents” means collectively the Prepetition Security Documents, the
Security Agreement, all Control Agreements, the Swap Intercreditor Agreement and
all Mortgages, deeds of trust, security agreements, pledge agreements, guaranty
agreements (including Article VII of this Agreement but otherwise excluding this
Agreement), collateral assignments and all other collateral documents, now or
hereafter executed and delivered by any Credit Party or any other Person as
security for the payment or performance of the Secured Obligations, all such
documents to be in form and substance satisfactory to the Administrative Agent
and the Majority Lenders in their sole discretion.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements

Page 28



--------------------------------------------------------------------------------

 

without benefit of or credit for proration, exceptions or offsets which may be
available from time to time to any Lender under the Reserve Regulations.

“Strip Price” means, as of any date of determination, the forward month prices
as of such date, for the most comparable hydrocarbon commodity applicable to
such future production month for a five-year period (or such shorter period if
forward month prices are not quoted for a reasonably comparable hydrocarbon
commodity for the full five-year period), with such prices escalated at 2% each
year thereafter based on the last quoted forward month price of such period, as
such prices are (i) quoted on the NYMEX as of the determination date and
(ii) adjusted by appropriate management adjustments for additions to reserves
and depletion or sale of reserves since the date of such Reserve Report,
adjusted for any basis differential as of the date of determination.

“Subject Lease” means the Oil and Gas Property set forth on Schedule 1.01(b) or
at any time thereafter held or acquired by any Credit Party, in each case, that
is subject to a right of a third party existing on the date hereof under an area
of mutual interest agreement, joint venture agreement, participation agreement
or other similar agreement customary in the oil and gas industry to acquire an
interest in such lease from such Credit Party; provided, in each case, that such
right has not been exercised and the time for exercise has not expired.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Capital Stock representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless the context otherwise clearly requires,
references herein to a “Subsidiary” refer to a Subsidiary of Holdings.

“Swap Agreement” means any agreement or arrangement, or any combination thereof,
(a) consisting of interest rate or currency swaps, caps or collar agreements,
foreign exchange agreements, commodity contracts or similar agreements or
arrangements relating to interest rates, currency exchange rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies or (b) relating to oil and gas or other hydrocarbon prices or
basis costs or differentials or other similar financial factors.

“Swap Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of the Effective Date, among the Administrative Agent, Wilmington Trust,
National Association, as collateral agent, the Swap Noteholders, the Qualified
Counterparties from time to time party thereto, the Borrower and the Guarantors,
as amended, supplemented or otherwise modified from time to time, which shall be
substantially in the form of Exhibit D.

“Swap Note Documents” means the Swap Notes and the other Loan Documents as
defined in the Swap Notes, each as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with Section
6.13.

Page 29



--------------------------------------------------------------------------------

 

“Swap Noteholders” means the holders of the Swap Notes, in their capacity as
holders.

“Swap Notes” means (a) that certain Promissory Note, dated as of January 22,
2019, issued by the Borrower in favor of NextEra Energy Marketing, LLC and (b)
that certain Promissory Note, dated as of January 22, 2019, issued by the
Borrower in favor of Cargill, Incorporated, each as amended, restated, amended
and stated, supplemented or otherwise modified from time to time in accordance
with Section 6.13.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark‑to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Texas Finance Code” has the meaning assigned to such term in Section 10.15.

“Transactions” means (a) the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, (b) the Borrowing of
Loans, and (c) the use of the proceeds thereof.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” means the
Adjusted LIBO Rate and the Alternate Base Rate.

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wellbore Lien” means, with respect to any DrillCo PDP Reserves of a Credit
Party attributable to a particular well, a Lien (including a real property
mortgage on and a locally, and, if applicable, centrally, filed financing
statement covering fixtures and as-extracted collateral) on (i) the interest of
the relevant Credit Party in and to such well, the associated wellbore and the
associated fixtures and as-extracted collateral, and (ii) the interest of such
Credit Party in and to

Page 30



--------------------------------------------------------------------------------

 

the relevant leases or other Oil and Gas Properties attributable to such DrillCo
PDP Reserves, but only insofar as such leases or other Oil and Gas Properties
are necessary to produce, operate, maintain, and plug and abandon such well.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Credit Party and the Administrative Agent.

Section 1.02Terms Generally

.   The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.03Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Type (e.g., a “Eurodollar Loan”) or as either New Money Loans or Refinanced
Loans.

Article II.

The Credits

Section 2.01Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
in writing that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding any other

Page 31



--------------------------------------------------------------------------------

 

provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.

Section 2.02Loans and Commitments

.

(a)Subject to the terms and conditions set forth herein (including Sections 4.01
and 4.02), and relying upon the representations and warranties set forth herein,
each Lender with a Refinanced Commitment shall be deemed, on the Effective Date,
to have made a loan to the Borrower (each such loan, a “Refinanced Loan”) in an
aggregate amount equal to such Lender’s Refinanced Commitment.  The
Administrative Agent, the Lenders and the Credit Parties each acknowledges and
agrees that the Refinanced Loans shall be deemed funded on the Effective Date
without any actual funding and the Refinanced Commitment of each Lender shall
terminate immediately and automatically after the deemed making of the
Refinanced Loan.  The Borrower acknowledges and agrees that the full proceeds of
the Refinanced Loans have been disbursed by the Lenders to the Borrower.  The
Refinanced Loans shall initially be made as Eurodollar Loans with an Interest
Period of three months.  Once repaid, the Refinanced Loans may not be
reborrowed, and any Refinanced Commitment, once terminated, may not be
reinstated.

(b)Subject to the terms and conditions set forth herein (including Sections 4.01
and 4.02), and relying upon the representations and warranties set forth herein,
each Lender with a New Money Commitment agrees, severally and not jointly, to
make loans to the Borrower (each such loan, a “New Money Loan”) in Dollars on
any Business Day on or following the Effective Date and during the Availability
Period in an aggregate amount not to exceed its New Money Commitment at such
time; provided that the aggregate amount of each such Borrowing shall not be
less than $500,000 (or, if less, the aggregate amount of the remaining New Money
Commitments), and, in any event, in an aggregate amount for each such Borrowing
not to exceed the aggregate New Money Commitments at such time.  The amount of
each Lender’s New Money Loan as part of any such Borrowing shall equal its pro
rata share of such Borrowing.  

(c)Proceeds of the New Money Loans shall be used and distributed by the Borrower
solely as permitted herein.  Once borrowed or repaid, the New Money Loans may
not be reborrowed, and any New Money Commitment, once terminated or reduced, may
not be reinstated.  The aggregate amount of the New Money Commitments shall be
reduced by the amount of each Borrowing of New Money Loans made hereunder
immediately upon the funding thereof, and the amount of each Lender’s applicable
New Money Commitment shall be automatically and permanently reduced by the
amount of the related New Money Loan funded by such Lender pursuant to Section
2.02(b) immediately upon the funding thereof.

Section 2.03Request for Borrowings; Funding of Borrowings

.

(a)In order to request a Borrowing (other than a Borrowing of Refinanced Loans),
the Borrower shall deliver in writing to the Administrative Agent and the
Lenders (or shall provide telephonic notice promptly confirmed in writing by a
duly completed Borrowing

Page 32



--------------------------------------------------------------------------------

 

Request) not later than 12:00 p.m. New York City time, three (3) Business Days
prior to the proposed Borrowing.  Such Borrowing Request shall be irrevocable
and shall be delivered by telecopy or email to the Administrative Agent and
shall be signed by the Borrower.  Each such written Borrowing Request shall
specify the following information:

(i)whether the Borrowing then being requested is to be a Eurodollar Borrowing or
an ABR Borrowing;

(ii)the aggregate amount of such Borrowing;

(iii)the wiring information of the account of the Borrower to which funds are to
be disbursed;

(iv)the date of such Borrowing, which shall be a Business Day; and

(v)if such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto.

Notwithstanding any other provision of this Agreement, the Borrower shall not
request, and the Lenders shall not be required to fund, a Borrowing of New Money
Loans more frequently than once per calendar week.

Without in any way limiting the obligation of the Borrower to confirm in writing
any notice it may give hereunder by telephone, the Administrative Agent may act
prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from a Responsible Officer of the Borrower.

(b)If no election as to the Type of Borrowing is specified in any such notice,
then the requested Borrowing shall be an ABR Borrowing.  If no Interest Period
with respect to any Eurodollar Borrowing is specified in any such notice, then
the Borrower shall be deemed to have selected an Interest Period of three
months’ duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s pro rata share of the
requested Borrowing.  

(c)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or elect to convert or continue, any Borrowing if the
Interest Period requested or elected with respect thereto would end after the
maturity date of such Borrowing.

(d)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(e)Each submission by the Borrower to the Administrative Agent of a Borrowing
Request shall be deemed to constitute a representation and warranty by the
Borrower that the conditions set forth in Article IV have been satisfied or
waived as of the date of the Borrowing.  

Page 33



--------------------------------------------------------------------------------

 

(f)Each Lender shall make its pro rata share of each Borrowing of New Money
Loans by wire transfer of immediately available funds by 12:00 p.m., New York
City time, to an account of the Administrative Agent designated for such purpose
by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly disbursing the amounts so received, in
like funds, to a deposit account of the Borrower designated by the Borrower in
the applicable Borrowing Request.

(g)Unless the Administrative Agent shall have received written notice from a
Lender prior to the proposed time its New Money Loan is required to be made by
such Lender in accordance with paragraph (f) of this Section that such Lender
will not make available to the Administrative Agent such Lender’s New Money
Loan, the Administrative Agent may assume that such Lender has made its New
Money Loan available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its New Money Loan available to the Administrative Agent, then such Lender
and the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the New Money Loans.  If such Lender pays such
amount to the Administrative Agent, then the principal portion of such payment
shall constitute such Lender’s New Money Loan.  

(h)Notwithstanding any other provision of this Agreement, there shall be no more
than fifteen (15) Interest Periods outstanding at any time.

Section 2.04Termination of New Money Commitment

.

(a)The Borrower may at any time terminate, or from time to time reduce, the New
Money Commitments; provided that each reduction of the New Money Commitments
shall be in an amount that is an integral multiple of $500,000 and not less than
1,000,000.

(b)The Borrower shall notify the Administrative Agent in writing of any election
to terminate or reduce the New Money Commitments under paragraph (a) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable.  Any
termination or reduction of the New Money Commitments shall be permanent.  Each
reduction of the New Money Commitments shall be made ratably among the Lenders
in accordance with their respective New Money Commitments.

Section 2.05Repayment of Loans; Evidence of Debt

.

(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loans of such

Page 34



--------------------------------------------------------------------------------

 

Lender, and all interest due thereon, and otherwise satisfy all other
Obligations, in each case, on the Maturity Date.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s Applicable
Percentage thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement; and provided further that to the
extent there is any conflict between the accounts maintained pursuant to
paragraph (b) or (c) of this Section and the Register maintained pursuant to
Section 10.04(b), the Register shall control.

(e)Any Lender may request that the Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender or its registered assigns in the
form attached hereto as Exhibit G. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by a promissory note in
such form.

Section 2.06Optional Prepayment of Loans

.

(a)The Borrower shall have the right at any time and from time to time to prepay
the Loans, in whole or in part, in an aggregate minimum amount equal to (i) if
being paid in whole, the Obligations and (ii) if being paid in part, $1,000,000
and integral multiples of $500,000 in excess of that amount.  With respect to
each prepayment of Loans required by this Section 2.06, such prepayments shall
be applied on a pro rata basis to the then outstanding Loans irrespective of
whether such outstanding Loans are ABR Loans or Eurodollar Loans.

(b)The Borrower shall notify the Administrative Agent and the Lenders in writing
of any prepayment hereunder not later than 12:00 p.m., New York City time, three
(3) Business Days before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Loans to be prepaid.  All prepayments under this Section 2.06 shall be
subject to Section 2.16 but otherwise without premium or penalty.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment shall be applied
ratably to the Loans.  

Page 35



--------------------------------------------------------------------------------

 

(c)Each prepayment pursuant to this Section 2.06 shall be accompanied by a cash
amount equal to the accrued but unpaid interest through the date of such
prepayment.  

Section 2.07Mandatory Prepayment of Loans

.

(a)If any Credit Party shall consummate any Asset Sale, incur any Indebtedness
(other than Indebtedness permitted under Section 6.02) or realize proceeds from
any Casualty Event above $500,000 individually or in the aggregate, then, in
each case, not later than two (2) Business Days after receipt of the Net Cash
Proceeds therefrom, the Borrower shall (i) apply 100% of such Net Cash Proceeds
to the repayment of Loans and the payment of accrued and unpaid interest thereon
and/or (ii) in the case of any Asset Sale elect (by written notice to the
Administrative Agent) to reinvest all or any portion of such Net Cash Proceeds
in Additional Assets; provided that, in the case of Asset Sales of Properties
other than Non-Core Assets, the aggregate Net Cash Proceeds from all such Asset
Sales which may be reinvested does not exceed $25,000,000 in the aggregate;
provided further that if all or any portion of such Net Cash Proceeds are not so
used to reinvest in Additional Assets within 360 days (or such earlier date, if
any, as the applicable Credit Party determines not to reinvest such Net Cash
Proceeds as set forth above), such remaining portion shall be applied on the
last date of such period (or such earlier date, as the case may be) to the
prepayment of Loans.  The provisions of this Section 2.07(a) do not constitute a
consent to any Disposition or the incurrence of any Indebtedness by any Credit
Party.  

(b)Each payment of Net Cash Proceeds pursuant to this Section 2.07 shall be
applied on a pro rata basis to the then outstanding Loans being prepaid
irrespective of whether such outstanding Loans are ABR Loans or Eurodollar Loans
and shall be accompanied by all accrued but unpaid interest thereon.  

(c)The Borrower shall notify the Administrative Agent and the Lenders in writing
of any prepayment hereunder not later than 12:00 p.m., New York City time, three
(3) Business Days before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Loans to be prepaid.  All prepayments under this Section 2.07 shall be
subject to Section 2.16 but otherwise without premium or penalty.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.    

Section 2.08[Reserved]

.

Section 2.09[Reserved]

.

Section 2.10Interest on Loans

.  

(a)The Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days (or, in the
case of ABR Loans that bear interest by reference to the Base Rate, 365 or 366
days, as applicable) and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

Page 36



--------------------------------------------------------------------------------

 

(b)The Loans comprising each Eurodollar Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin in effect from time to time.

(c)Interest on each Loan shall be payable in cash in arrears on each Interest
Payment Date applicable to such Loan and on the Maturity Date, and, in the event
of any repayment or prepayment of any Loan, interest on the amount so repaid or
prepaid shall be payable in cash on the date of such repayment or prepayment;
provided, that the Borrower may elect, by providing a Notice of PIK Election to
the Administrative Agent in accordance with the immediately following sentence,
to have all (but not less than all) of the interest payable on any Interest
Payment Date paid in kind by having such interest capitalized and added to the
outstanding principal balance of the Loans on such Interest Payment Date in lieu
of cash payment (such interest that is capitalized and added to the principal
amount of a Loan being referred to herein as “PIK Interest”).  In order to elect
to have the interest payable on any Interest Payment Date paid as PIK Interest
in lieu of cash, the Borrower shall provide a Notice of PIK Election to the
Administrative Agent (i) in the case of a Eurodollar Loan, not later than12:00
p.m., New York City time, one (1) Business Day prior to the first day of the
Interest Period ending on such Interest Payment Date and (ii) in the case of an
ABR Loan, not later than 12:00 p.m., New York City time, one (1) Business Day
prior to the Interest Payment Date in respect of such Loan immediately preceding
the Interest Payment Date to which such Notice of PIK Election relates (or, if
such Notice of PIK Election in respect of such Loan is for the first Interest
Payment Date occurring after the Effective Date, not later than 12:00 p.m., New
York City time, one (1) Business Day prior to the Effective Date).  Upon being
capitalized and added to the then aggregate outstanding principal balance of the
Loans, PIK Interest shall be treated as principal of the Loans for all purposes
of this Agreement and the other Loan Documents.  Notwithstanding anything to the
contrary contained herein, interest accruing pursuant to Section 2.10(d) shall
be payable in cash from time to time on demand.

(d)Notwithstanding the foregoing, upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans and, to the extent
permitted by applicable law, other Obligations outstanding shall thereafter bear
interest, after as well as before judgment, at the Default Rate.

(e)If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  In the case of any extension of any payment of principal pursuant to the
preceding sentence, interest thereon shall be payable at the rate applicable
during such extension period.

Section 2.11Alternate Rate of Interest

.

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing: (x) the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate for such Interest Period;
or (y) the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) or is advised in writing by the Majority
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and

Page 37



--------------------------------------------------------------------------------

 

fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period; then the Administrative
Agent shall give written notice thereof to Borrower and the Lenders as promptly
as practicable thereafter and, until the Administrative Agent notifies Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Eurodollar Borrowing requested to be made on the first day of
such Interest Period shall be made as a Market Disruption Loan, (ii) any
Borrowings that were to have been converted on the first day of such Interest
Period to a Eurodollar Borrowing shall be continued as a Market Disruption Loan
and (iii) any outstanding Eurodollar Borrowing shall be converted, on the last
day of the then-current Interest Period, to a Market Disruption Loan.

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(x) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(x) have not arisen
but the administrator of the ICE Benchmark Administration London Interbank
Offered Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the ICE Benchmark Administration London Interbank Offered Rate shall
no longer be used for determining interest rates for loans, then the Borrower
and the Administrative Agent (acting at the direction of the Majority Lenders)
shall endeavor to establish an alternate rate of interest to the LIBO Rate that
(x) gives due consideration to the then-prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time and (y) is a rate for which the Administrative Agent has indicated in
writing to the Lenders (which includes email) that it is able to calculate and
administer and the Borrower and the Administrative Agent, with the consent of
Majority Lenders, may enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin) (and the Lenders hereby (A)
authorize and direct the Administrative Agent to execute and deliver any such
amendment in respect of which the Majority Lenders have indicated in writing to
the Administrative Agent (which may be via email) that such amendment (and the
alternate interest rate specified therein) is satisfactory to the Majority
Lenders and (B) acknowledge and agree that the Administrative Agent shall be
entitled to all of the exculpations and indemnifications provided for in this
Agreement in favor of the Administrative Agent in executing and delivering any
such amendment).  Notwithstanding anything to the contrary in Section 10.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement.  Until an alternate rate of interest is
determined in accordance with this Section 2.11(b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.11(b), only to the extent the ICE Benchmark Administration London Interbank
Offered Rate for such Interest Period is not available or published at such time
on a current basis), (x) any requested Eurodollar Loans shall be made as ABR
Loans, (y) any ABR Loans that were to have been converted to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then current Interest Period applicable
thereto, into ABR Loans, in each case determined without giving effect to clause
(c) of the Alternate Base Rate.

Section 2.12Fees

.  The Borrower shall pay to the Administrative Agent, for its own account, the
fees and expenses set forth in the Fee Letter in the amounts and at the times
set forth

Page 38



--------------------------------------------------------------------------------

 

therein.  Such fees shall be fully earned when due and shall not be refundable
for any reason whatsoever.

Section 2.13Conversion and Continuation of Borrowings

.  The Borrower shall have the right at any time upon delivery of an Interest
Election Request to the Administrative Agent (a) not later than 12:00 p.m., New
York City time, one Business Day prior to conversion, to convert any Eurodollar
Borrowing into an ABR Borrowing, (b) not later than 12:00 p.m., New York City
time, three (3) Business Days prior to conversion or continuation, to convert
any ABR Borrowing into a Eurodollar Borrowing or to continue any Eurodollar
Borrowing as a Eurodollar Borrowing for an additional Interest Period and (c)
not later than 12:00 p.m., New York City time, three (3) Business Days prior to
conversion, to convert the Interest Period with respect to any Eurodollar
Borrowing to another permissible Interest Period, subject in each case to the
following:

(i)each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii)no less than all the outstanding principal amount of any Borrowing shall be
converted or continued;

(iii)accrued interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

(iv)if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v)any portion of the Borrowing maturing or required to be repaid in less than
one week may not be converted into or continued as a Eurodollar Borrowing;

(vi)any portion of a Eurodollar Borrowing that cannot be continued as a
Eurodollar Borrowing by reason of the immediately preceding clause (v) shall be
automatically converted at the end of the Interest Period in effect for such
Borrowing into an ABR Borrowing; and

(vii)after the occurrence and during the continuance of a Default or Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.

Each such Interest Election Request shall be irrevocable and shall specify (a)
the identity and amount of the Borrowing that the Borrower requests be converted
or continued, (b) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or an ABR Borrowing, (c) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and (d)
if such Borrowing is to be converted to or continued as a Eurodollar Borrowing,
the Interest Period with respect thereto.  If no Interest Period is specified in
any such notice with respect to any conversion to or continuation as a
Eurodollar Borrowing, the Borrower shall be deemed to have selected an Interest
Period of three months’ duration.  The Administrative Agent shall promptly
advise the Lenders of any notice given pursuant to this

Page 39



--------------------------------------------------------------------------------

 

Section 2.13.  If the Borrower shall not have given notice in accordance with
this Section 2.13 to continue any Borrowing into a subsequent Interest Period,
such Borrowing shall, at the end of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof), automatically be converted into an
ABR Borrowing.  

Section 2.14Increased Costs

.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate);

(ii)subject any Recipient to any Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (iii) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan or
maintaining its obligations to make any such Loan or to reduce the amount of any
sum received or receivable by such Recipient hereunder (whether of principal,
interest or any other amount), then the Borrower will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.

(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender such Lender’s holding company for any such reduction
suffered.

(c)A certificate of a Recipient setting forth the amount or amounts necessary to
compensate such Recipient or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive
absent manifest error.  The Borrower shall pay such Recipient the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.

Page 40



--------------------------------------------------------------------------------

 

(d)Failure or delay on the part of any Recipient to demand compensation pursuant
to this Section shall not constitute a waiver of such Recipient’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Recipient pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Recipient
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Recipient’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.15Change in Legality

.  

(a)Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i)such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and

(ii)such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under paragraph (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b)For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, (i) if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan and (ii) in all other cases, on the date of receipt by the
Borrower.

Section 2.16Breakage

.  The Borrower shall indemnify each Lender against any loss or expense that
such Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving, or being deemed to receive, any amount on
account of the principal of any

Page 41



--------------------------------------------------------------------------------

 

Eurodollar Loan prior to the end of the Interest Period in effect therefor, (ii)
the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of the
Interest Period with respect to any Eurodollar Loan, in each case other than on
the last day of the Interest Period in effect therefor or (iii) any Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to a conversion or continuation under Section 2.13) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period.  A certificate of any Lender (with a copy to the Administrative Agent)
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error.

Section 2.17Taxes

.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)Payment of Other Taxes by the Borrower.  The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Borrower.  The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required

Page 42



--------------------------------------------------------------------------------

 

to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing,

Page 43



--------------------------------------------------------------------------------

 

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor form); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the

Page 44



--------------------------------------------------------------------------------

 

portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)each Recipient shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)Status of Administrative Agent.  On or before the date on which Wilmington
Trust, National Association (and any successor or replacement Administrative
Agent) becomes the Administrative Agent hereunder, it shall deliver to the
Borrower two executed copies of either (i) IRS Form W-9, or (ii) IRS Form W-8ECI
(with respect to any payments to be received on its own behalf) and IRS
Form W-8IMY (for all other payments), establishing that the Borrower can make
payments to the Administrative Agent without deduction or withholding of any
Taxes imposed by the United States, including Taxes imposed under FATCA.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of

Page 45



--------------------------------------------------------------------------------

 

such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
Section 2.16 or Section 2.17, or otherwise) prior to 2:00 p.m. New York City
Time on the date when due, in Dollars and (other than in the case of PIK
Interest) in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at such account as may be specified by
the Administrative Agent, except that payments pursuant to Section 2.14,
Section 2.16, Section 2.17 or Section 10.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in Dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, premiums
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of fees then due to such parties, (ii) second,
towards payment of interest and premiums then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and premiums
then due to such parties and (iii) third, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

Page 46



--------------------------------------------------------------------------------

 

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(e) or Section 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Page 47



--------------------------------------------------------------------------------

 

Article III.

Representations and Warranties

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that on the Effective Date and each Credit Date:

Section 3.01Organization; Powers

.  Each Credit Party (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and, (c)
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02Authorization; Enforceability

.  The Transactions are within each Credit Party’s corporate, limited liability
company or partnership powers and have been duly authorized by all necessary
corporate, limited liability company or partnership and, if required, actions by
equity holders.  This Agreement has been duly executed and delivered by each
Credit Party and constitutes a legal, valid and binding obligation of each
Credit Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03Governmental Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect or have been made
or to be made in connection with the filing of any Security Documents, financing
statements, or other registrations or filings to secure the Obligations,
(b) will not violate any Requirement of Law applicable to any Credit Party or
any Subsidiary, (c) will not violate or result in a default under any indenture,
agreement or other instrument evidencing Material Indebtedness, or give rise to
a right thereunder to require any payment to be made by any Credit Party or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of any Credit Party or any Subsidiary not otherwise permitted under
Section 6.03.

Section 3.04Financial Condition; No Material Adverse Change

.

(a)The Borrower has heretofore furnished to the Administrative Agent and the
Lenders (i) the audited consolidated balance sheet and related statements of
income, stockholders equity and cash flows of the Borrower and its Consolidated
Subsidiaries as of and for the fiscal year ended December 31, 2017, reported on
by BDO USA, LLP, independent public accountants and (ii) the unaudited
consolidated balance sheet and related statements of income, stockholders equity
and cash flows of the Borrower and its Consolidated Subsidiaries as of and for
the fiscal quarter ended September 30, 2018.  Such financial statements,
together with any notes and management discussions related to such financials
appearing in the Borrower’s Form 10-K filed with the SEC on March 15, 2018 and
the Borrower’s Form 10-Q filed with the SEC on November 14, 2018 present fairly,
in all material respects, the financial position and results of

Page 48



--------------------------------------------------------------------------------

 

operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP and, except as set
forth on Schedule 3.04, show all Material Indebtedness and other liabilities,
direct or contingent, of the Borrower and its Consolidated Subsidiaries as of
the date thereof, including material commitments and Indebtedness.

(b)Since October 26, 2018 (excluding the pendency of the Chapter 11 Cases), no
event or circumstance, either individually or in the aggregate, which has had or
could reasonably be expected to have a Material Adverse Effect has occurred.

Section 3.05Properties

.

(a)Except as otherwise provided in Section 3.05(c) with respect to Oil and Gas
Property, Holdings and each Subsidiary has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for (i) minor defects in title that do not, in the aggregate, interfere
with its ability to conduct its business as currently conducted and (ii) Liens
permitted under Section 6.03.

(b)Holdings and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by Holdings and such Subsidiaries, as the case may
be, does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(c)Each Credit Party has good and defensible title to all Proved Reserves
included in the Oil and Gas Property described in the most recent Reserve Report
provided to the Administrative Agent and the Lenders (other than such Proved
Reserves that have been subsequently disposed of and disclosed on
Schedule 3.19), free and clear of all Liens except Liens permitted under
Section 6.03.  All such proved Oil and Gas Property are valid, subsisting, and
in full force and effect in all material respects, and all rentals, royalties,
and other amounts due and payable in respect thereof have been duly paid except
for such rentals, royalties and other amounts that are amounts being contested
in good faith by appropriate proceedings and for which the Borrower or the
applicable Subsidiary has set aside on its books adequate reserves, or except to
the extent such rentals, royalties and other amounts due, if left unpaid, would
not result in the loss or forfeiture of Oil and Gas Property having an aggregate
Fair Market Value in excess of $5,000,000.  Without regard to any consent or
non-consent provisions of any joint operating agreement covering any Credit
Party’s proved Oil and Gas Property, such Credit Party’s share of (a) the costs
for the proved Oil and Gas Property described in the Reserve Report (other than
for such proved Oil and Gas Property that have been subsequently disposed of and
disclosed on Schedule 3.19) is not materially greater than the decimal fraction
set forth in the Reserve Report, before and after payout, as the case may be,
and described therein by the respective designations “working interests,” “WI,”
“gross working interest,” “GWI,” or similar terms (except in such cases where
there is a corresponding increase in the net revenue interest), and
(b) production from, allocated to, or attributed to such proved Oil and Gas
Property is not materially less than the decimal fraction set forth in the
Reserve Report, before and after payout, as the case may be, and described
therein by the designations “net revenue interest,” “NRI,” or similar
terms.  The wells drilled in respect of proved producing Oil and Gas Property
described in the Reserve

Page 49



--------------------------------------------------------------------------------

 

Report (other than wells drilled in respect of such proved producing Oil and Gas
Property that have been subsequently disposed of and disclosed on Schedule 3.19)
(1) are capable of, and are presently, either producing Hydrocarbons in
commercially profitable quantities or in the process of being worked over or
enhanced, and the Credit Party that owns such proved producing Oil and Gas
Property is currently receiving payments for its share of production, with no
funds in respect of any thereof being presently held in suspense, other than any
such funds being held in suspense pending delivery of appropriate division
orders, (2) have been drilled, bottomed, completed, and operated in compliance
with all applicable laws, and (3) are not subject to any penalty in production
by reason of such well having produced in excess of its allowable production;
except where any failure to comply with clauses (2) or (3) would not have a
Material Adverse Effect.

(d)No Credit Party has knowledge that a default exists under any of the terms or
provisions, express or implied, of any of the leases and term mineral interests
in the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report (other than any thereof disposed of in a Disposition permitted by this
Agreement) or under any agreement to which the same are subject that would
materially and adversely affect the rights of the Credit Parties with respect to
the Oil and Gas Properties to which such lease, interest, or agreement relates.

(e)Except as otherwise permitted hereunder, there are no obligations under any
Oil and Gas Property or contract or agreement which require the drilling of
additional wells or operations to earn or to continue to hold any of the Oil and
Gas Properties in force and effect, except leases in the primary term and those
under customary continuous operations provisions that may be found in one or
more of the Borrower’s or any Subsidiaries oil and gas and/or oil, gas and
mineral leases.

(f)To the extent required hereunder, all material necessary regulatory filings
have been properly made in connection with the drilling, completion and
operation of the wells on or attributable to the Oil and Gas Properties and all
other operations related thereto.

(g)To the extent required hereunder, all production and sales of Hydrocarbons
produced or sold from the Oil and Gas Properties have been made in accordance
with any applicable allowables (plus permitted tolerances) imposed by any
Governmental Authorities except for where the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

(h)No Credit Party has collected any proceeds from the sale of Hydrocarbons
produced from the Oil and Gas Properties which are subject to any refund
obligation except for where the failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.

(i)The Mortgaged Properties, together with the Subject Leases listed on
Schedule 1.01(b) constitute all of the Hydrocarbon Interests owned by the Credit
Parties as of the Effective Date.

Section 3.06Litigation and Environmental Matters

.

(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Credit Party,
threatened

Page 50



--------------------------------------------------------------------------------

 

against or affecting Holdings or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect after taking into account insurance proceeds
or other recoveries from third parties actually received (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.

(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect after taking into account insurance proceeds
or other recoveries from third parties actually received, neither Holdings nor
any Subsidiary, to the Borrower’s knowledge, (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any reasonable basis for
any claim against Holdings or any Subsidiary with respect to any Environmental
Liability.

Section 3.07Compliance with Laws and Agreements

.  (a) Holdings and each Subsidiary is in compliance with all Requirements of
Law applicable to it or its Property, (b) Holdings and each Subsidiary is in
compliance with its respective Organizational Documents and (c) Holdings and
each Subsidiary is in compliance with all indentures, agreements and other
instruments binding upon it or its Property, except, in the case of clauses (a)
or (c), where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

Section 3.08Investment Company Status

.  Neither Holdings nor any Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

Section 3.09Taxes

.  Holdings and each Subsidiary has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which Holdings or
such Subsidiary, as applicable, has set aside on its books adequate reserves
maintained in accordance with GAAP, (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, or (c)
to the extent otherwise excused or prohibited by the Bankruptcy Code and for
which payment has not otherwise been required by the Bankruptcy Court.

Section 3.10ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of U.S.
GAAP Codification Topic 715-30) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the Fair Market Value of
the assets of such Plan by an amount that could reasonably be expected to result
in Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the Fair

Page 51



--------------------------------------------------------------------------------

 

Market Value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to result in Material Adverse Effect.

Section 3.11Disclosure

.  The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of Holdings or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date made or deemed made; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based on assumptions believed to be
reasonable at the time and, if such projected financial information was
delivered prior to the Effective Date, as of the Effective Date.

Section 3.12Labor Matters

.  There are no strikes, lockouts or slowdowns against Holdings or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened that could
reasonably be expected to have a Material Adverse Effect.  The hours worked by
and payments made to employees of Holdings and of its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other law dealing with such
matters to the extent that such violation could reasonably be expected to have a
Material Adverse Effect.

Section 3.13Capitalization

.  Schedule 3.13 lists as of the Effective Date, (a) for the Borrower and each
Subsidiary, its full legal name and its jurisdiction of organization and (b) for
each Subsidiary, the number of shares of Capital Stock or other Capital Stock
outstanding and the owner(s) of such shares or Capital Stock.

Section 3.14Margin Stock

.  Neither Holdings nor any Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), and no part of the proceeds of the Loans will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

Section 3.15Bank Accounts

.  Schedule 3.15, as updated from time to time, lists all accounts maintained by
or for the benefit of any Credit Party with any bank or financial institution.  

Section 3.16Insurance

.  Customary insurance certificates have been furnished by the Borrower to the
Administrative Agent and the Lenders as of the Effective Date demonstrating
Holdings’s and the Subsidiaries’ compliance with Section 5.05(b).

Section 3.17Material Contracts

.  As of the Effective Date, Schedule 3.17 contains a complete and accurate list
of each contract, agreement or commitment, whether oral or written, to which any
Credit Party is a party or by which it is bound, and which are currently
effective,

Page 52



--------------------------------------------------------------------------------

 

that are:  (i) non-competition agreements or other agreements or obligations
that purport to limit in any material respect the manner in which, or the
localities in which, all or any material portion of any Credit Party’s business
is conducted; (ii) contracts with one year or greater remaining duration, or
that cannot be canceled on 90 days’ notice or less; (iii) agreements for the
borrowing of money; (iv) employment agreements, consulting agreements or other
contract for services involving a payment of more than $500,000 annually;
(v) leases with respect to any property, real or personal (other than leases
constituting Mortgaged Properties); (vi) Production Payments or Advance Payment
Contracts; (vii) agreements for a purchase or sale of assets, securities or a
business, or otherwise obligating any Credit Party to pay any consideration of
more than $500,000; (viii) agreements with any agent, dealer or distributor,
including all such agreements relating to the gathering and/or marketing of
Hydrocarbons; (ix) stand-by letters of credit, guarantee or performance bond;
(x) agreements not made in the ordinary course of business; and (xi) material
contracts to which any Credit Party is a party that would terminate or become
terminable, require any Credit Party to take any action, cause any Credit Party
to lose any material benefits or give to others any rights of amendment,
acceleration, suspension, revocation or cancellation, under any such contract as
a result of the transactions contemplated in this Agreement (each of the
foregoing, a “Material Contract”).

Section 3.18Gas Imbalances

.  As of the Effective Date, except as set forth on Schedule 3.18, on a net
basis there are no Gas Imbalances, take or pay or other prepayments with respect
to any Oil and Gas Properties which would require any Credit Party to deliver
Hydrocarbons produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor other than that which
do not result in any Credit Party or any Subsidiary having net aggregate
liability in excess of $5,000,000.

Section 3.19Reserve Reports

. As of the Effective Date, to the Borrower’s knowledge, (i) the assumptions
stated or used in the preparation of each Reserve Report are reasonable (it
being understood by Administrative Agent and the Lenders that assumptions as to
future results are subject to uncertainty and that no assurance can be given
that any particular projections will be realized to the extent beyond any Credit
Party’s control), (ii) all information furnished by any Credit Party to the
Approved Petroleum Engineer for use in the preparation of each Reserve Report
was accurate in all material respects at the time furnished or was subsequently
corrected, (iii) except as set forth on Schedule 3.19, there has been no
decrease in the amount of the estimated Proved Reserves shown in any Reserve
Report since the date thereof, except for changes which have occurred as a
result of production in the ordinary course of business, and (iv) at the time
furnished, no Reserve Report omitted any statement or information necessary to
cause the same not to be misleading to Administrative Agent and the Lenders in
any material respect.

Section 3.20Sale of Production

.  No Oil and Gas Property is subject to any Advance Payment Contract or any
contract whereby payments are made to any Credit Party other than by checks,
drafts, wire transfer advices or other similar writings, instruments or
communications for the immediate payment of money.  Except for production sales
contracts, processing agreements, transportation agreements and other agreements
relating to the marketing of production that are listed on Schedule 3.20 in
connection with the Oil and Gas Properties to which such contract or agreement
relates:  (i) no Oil and Gas Property is subject to any contractual or other
arrangement for the sale, processing or transportation of production (or
otherwise related to the marketing of

Page 53



--------------------------------------------------------------------------------

 

production) which cannot be canceled on one year’s (or fewer) notice, other than
as consented to by the Majority Lenders, and (ii) all contractual or other
arrangements for the sale, processing or transportation of production (or
otherwise related to the marketing of production) are bona fide arm’s length
transactions made on the best terms available with third parties not affiliated
with any Credit Party.  Each Credit Party is presently receiving a price for all
production from (or attributable to) each Oil and Gas Property covered by a
production sales contract or marketing contract listed on Schedule 3.20 that is
computed in accordance with the terms of such contract, and no Credit Party is
having deliveries of production from such Oil and Gas Property curtailed
substantially below such Property’s delivery capacity.

Section 3.21Anti-Corruption Laws and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti‑Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers, to the knowledge of the Borrower its directors, employees
and agents, insofar as the same are acting on behalf of the Borrower or its
Subsidiaries, (i) are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and (ii) have not, in the past five years,
engaged in any dealings with a Sanctioned Person in violation of applicable
Sanctions.  None of the Borrower or any Subsidiary, or to the knowledge of the
Borrower, any director, officer, employee or agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.

Section 3.22No Foreign Operations

.  Holdings and its Subsidiaries do not operate their business outside the
geographical boundaries of the United States.

Section 3.23Solvency

.  Before (other than in the case of the Refinanced Loans), and after giving
effect to, the making of Loans and the application of the proceeds hereof, the
Credit Parties, taken as a whole, are Solvent.

Section 3.24Holdings as Holding Company

.  Holdings is a holding company and does not engage in any business activities
or own any assets or incur any liabilities other than (a) its ownership of the
Capital Stock of the Borrower and liabilities incidental thereto and (b) in
connection with the consummation of the Transactions.

Article IV.

Conditions to Effectiveness and Borrowings

Section 4.01Conditions to Effectiveness

.  The effectiveness of this Agreement shall be subject to the satisfaction (or
waiver by the Majority Lenders) of the following conditions:

(a)Loan Documents. The Administrative Agent and the Lenders shall have received
executed counterparts of this Agreement and the other Loan Documents executed by
each party hereto and thereto, each of which shall be in form and substance
satisfactory to the Majority Lenders in their sole discretion.

Page 54



--------------------------------------------------------------------------------

 

(b)Organizational Documents.  The Administrative Agent and the Lenders shall
have received (i) customary certificates of resolutions or other action,
incumbency certificates of Responsible Officers of each Credit Party evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Credit Party is a party and (ii)
certificates (including Organizational Documents and good standing certificates)
relating to the organization, existence and good standing of each Credit Party
in its jurisdiction of organization, in each case, as certified by the Secretary
or an Assistant Secretary of such Credit Party.

(c)Security Interests.  (i) The Security Documents shall have been duly executed
by each Credit Party that is to be a party thereto and shall be in full force
and effect on the Effective Date, (ii) the Administrative Agent on behalf of the
Secured Parties shall have a perfected first priority (subject to Permitted
Prior Liens) security interest in the Collateral of the type and priority
described in each Security Document, including, as applicable, not less than 90%
of the PV10 of the Proved Reserves attributable to the Oil and Gas Properties of
the Credit Parties, (iii) the Administrative Agent and the Lenders shall have
received a perfection certificate with respect to the Credit Parties dated the
Effective Date and duly executed by a Responsible Officer of each of the Credit
Parties, (iv) the Administrative Agent and the Lenders shall have received
reasonably satisfactory results of customary lien searches and (v) the
Administrative Agent and the Lenders shall have received title information
satisfactory to the Lenders as required by the Lenders on at least 90% of the
PV10 of the Oil and Gas Properties of the Credit Parties.

(d)Fees and Expenses.  The Administrative Agent and the Lenders shall have
received all fees and expenses due and payable to the Secured Parties on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable and documented expenses (including reasonable and
documented fees, charges and disbursements of counsel and other advisors)
required to be reimbursed or paid by any Credit Party hereunder or under any
other Loan Document.  The Administrative Agent shall have received a fully
executed copy of the Fee Letter.

(e)Required Documentation.   At least five (5) Business Days prior to the
Effective Date, the Administrative Agent and the Lenders shall have received all
documentation and other information with respect to the Credit Parties,
requested in writing by the Administrative Agent or a Lender and required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act including, for
the avoidance of doubt, a certification regarding beneficial ownership as
required by 31 C.F.R. § 1010.230.

(f)Indebtedness.  The Lenders shall be satisfied in their sole discretion that,
on the Effective Date, immediately after giving effect to the Consummation of
the Plan of Reorganization, the issuance of the Loans to occur on the Effective
Date and any other transactions to occur on the Effective Date, the Credit
Parties and their Subsidiaries shall have outstanding no Indebtedness for
borrowed money other than Indebtedness outstanding under the Loan Documents and
any additional Indebtedness (including but not limited to capital leases and
obligations owed to the Credit Parties’ hedge counterparties) on terms and
conditions (including as to structure and amount) satisfactory to the Lenders in
their sole discretion.

Page 55



--------------------------------------------------------------------------------

 

(g)Insurance.  The Administrative Agent and the Lenders shall have received
(i) a certificate, dated the Effective Date and signed by a Responsible Officer
of the Borrower, confirming that the Credit Parties have (A) complied with the
conditions set forth in paragraphs (k), (l) and (o) of this Section 4.01 and
paragraphs (a) and (b) of Section 4.02 and (B) complied with the requirements of
Section 5.10 and Section 5.11 and (ii) customary insurance certificates issued
by the insurance agent or broker of the Borrower demonstrating compliance with
Section 5.05(b), with customary endorsements to follow within 30 days of the
Effective Date (or as the Administrative Agent and the Majority Lenders may
otherwise agree in their reasonable discretion).

(h)Solvency.  The Administrative Agent and the Lenders shall have received a
certificate from a Responsible Officer of Holdings and the Borrower,
substantially in the form of Exhibit K.

(i)Opinion.  The Administrative Agent and the Majority Lenders shall have
received, and the Borrower shall have requested, a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of Kirkland & Ellis, LLP, counsel for the Credit Parties, and
Elias, Books, Brown & Nelson, P.C., special Oklahoma counsel for the Credit
Parties, in each covering such matters relating to the Credit Parties, this
Agreement or the Transactions as the Lenders shall reasonably request.

(j)Financials.  The Administrative Agent and the Lenders shall have received all
of the financial statements described in Section 3.04(a).

(k)Approvals.  Each Credit Party shall have obtained all approvals required from
any Governmental Authority and all consents of other Persons, in each case that
are necessary or, in the discretion of the Majority Lenders, advisable in
connection with the Transactions and each of the foregoing shall be in full
force and effect and in form and substance satisfactory to the Majority Lenders.

(l)Litigation.  There shall not exist any material action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority ,
except as otherwise disclosed pursuant to the Credit Parties’ public disclosures
or to the Lenders in writing prior to the Effective Date.

(m)Reserve Reports.  The Administrative Agent and the Lenders shall have
received and reviewed to the satisfaction of the Lenders the Reserve Reports (i)
dated as of December 31, 2018 and prepared by Wright & Company, Inc. or other
engineering firm acceptable to the Lenders and (ii) dated as of December 31,
2018 and prepared internally by the Borrower, together with certification by the
Borrower as to accuracy, title and, except as otherwise disclosed, absence of
Gas Imbalances or take-or-pay or other prepayments.

(n)DIP Credit Agreement.  No default or event of default shall have occurred and
be continuing under the DIP Credit Agreement.

(o)No Material Adverse Effect. Since October 26, 2018 (excluding the pendency of
the Chapter 11 Cases), there shall have been no event, circumstance or change,
either

Page 56



--------------------------------------------------------------------------------

 

individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(p)Bankruptcy Related Conditions.  

(i)The Bankruptcy Court shall have entered the Confirmation Order, which shall
be in form and substance satisfactory to the Majority Lenders and the
Administrative Agent in their sole discretion.  The Confirmation Order must be
in full force and effect, and shall not have been vacated, reversed, modified,
amended or stayed in any manner without the written consent of the Majority
Lenders and the Administrative Agent and shall be final and non-appealable;

(ii)The Plan of Reorganization shall not have been modified, altered, amended or
otherwise changed or supplemented in any manner without the written consent of
the Majority Lenders and the Administrative Agent;

(iii)All conditions precedent to the effectiveness of the Plan of Reorganization
(other than the occurrence of the Effective Date hereunder) shall have been
satisfied or waived (with the prior written consent of the Majority Lenders);
and

(iv)The Consummation of the Plan of Reorganization shall occur substantially
simultaneously with the occurrence of the Effective Date.

The Majority Lenders shall notify the Administrative Agent of the Effective Date
and such notice shall be conclusive and binding.  Without limiting the
generality of the provisions of Article IX, for purposes of determining
compliance with the conditions specified in this Article IV, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

Section 4.02Conditions to All Loans

. The obligation of each Lender to make any Loans shall be subject to the
satisfaction (or waiver by the Majority Lenders) of the following conditions:

(a)Representations and Warranties.  The representations and warranties of each
Credit Party contained in this Agreement and in each other Loan Document shall
be true and correct in all material respects (unless otherwise qualified by
materiality in which case such representations and warranties shall be true and
correct in all respects) on and as of such date of Borrowing, as applicable, as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates to an earlier date (in which case
such representation or warranty shall be true and correct in all material
respects (unless otherwise qualified by materiality in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date).

(b)No Default. At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

Page 57



--------------------------------------------------------------------------------

 

(c)Borrowing Request.  The Administrative Agent shall have received a Borrowing
Request in accordance with Section 2.03.

Article V.

Affirmative Covenants

Until the Discharge of Obligations, the Credit Parties covenant and agree with
the Administrative Agent and the Lenders that:

Section 5.01Financial Statements; Other Information

.  The Borrower will furnish to the Administrative Agent for distribution to
each Lender:

(a)within 120 days after the end of each fiscal year of Holdings, the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of Holdings and its Consolidated Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by BDO USA, LLP or other
independent public accountants reasonably acceptable to the Majority Lenders
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit other than a “going
concern” qualification solely as to the Maturity Date occurring within
the 12-month period following the date of such audit) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that for the fiscal year ending December 31, 2019, comparative
information shall not be required.

(b)within 90 days after the end of each fiscal quarter of Holdings, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of Holdings and its Consolidated Subsidiaries as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided for the
fiscal quarters ending during the fiscal year ending December 31, 2019,
comparative information shall not be required.

(c)within three Business Days following the delivery of any financial statements
under clause (a) or (b) above, a certificate in a form reasonably acceptable to
Majority Lenders signed by a Financial Officer of the Borrower certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;

(d)within 90 days after the conclusion of each fiscal year, the Borrower’s
annual operating and capital expenditure budgets, and financial forecasts,
including cash flow projections covering proposed fundings, repayments,
additional advances, investments and other

Page 58



--------------------------------------------------------------------------------

 

cash receipts and disbursements, each for the following fiscal year in a format
reasonably consistent with projections, budgets and forecasts theretofore
provided to the Administrative Agent and the Lenders, and promptly following the
preparation thereof, material updates to any of the foregoing from time to time
prepared by management of the Borrower;

(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(f)within 45 days following June 30th of each year and within 90 days following
December 31st of each year, the Borrower shall furnish or make available to the
Administrative Agent and each Lender (i) a Reserve Report in form and substance
satisfactory to the Majority Lenders in their reasonable discretion and prepared
as of the immediately preceding June 30th or December 31st, as applicable, which
Reserve Report, in the case of each December 31 report shall be prepared or
audited by an Approved Petroleum Engineer and in the case of each other Reserve
Report shall be prepared by one or more petroleum engineers employed by the
Borrower or, at the Borrower’s election, by an Approved Petroleum Engineer; said
Reserve Report to utilize economic and pricing parameters consistent with those
set forth in the definition of Reserve Report, together with a Reserve Report
Certificate;

(g)together with each Reserve Report required to be delivered under
Section 5.01(f), a report, in reasonable detail, setting forth (i) the Swap
Agreements then in effect, the notional volumes of and prices for, on a monthly
basis and in the aggregate, the Hydrocarbons for each such Swap Agreement and
the term of each such Swap Agreement, (ii) the notional volumes of Hydrocarbons
for each such Swap Agreement and (iii) a list of the customers comprising 80% of
the Hydrocarbons (by value) being purchased from the Borrower or any Subsidiary
in the six month period prior to the “as of” date of the most recently delivered
Reserve Report or Reserve Report, as applicable;

(h)together with each Reserve Report delivered under Section 5.01(f) for the
period ending June 30th and December 31st of each year, (i) any updated
production history of the Proved Reserves of the Credit Parties as of such date,
(ii) the lease operating expenses attributable to the Oil and Gas Properties of
the Credit Parties for the prior 12-month period ending on the effective date of
the applicable Reserve Report, and (iii) any other information as to the
operations of Holdings and its Subsidiaries as reasonably requested by
Administrative Agent; and

(i)from time to time such information or projections with respect to the
business or Properties, or the condition or operations, financial or otherwise,
of, or compliance with the terms of this Agreement by, the Credit Parties and
their respective Subsidiaries as the Administrative Agent or the Majority
Lenders may reasonably request, including, for the avoidance of doubt, any
unsuperseded analysis of (i) the Borrower’s and its Subsidiaries’ Proved
Reserves and (ii) the valuation of the Oil and Gas Properties, in each case, in
any Credit Party’s possession or control, such information to be provided in
each case, as promptly as practicable, and in any event, within fifteen (15)
Business Days following each such request;

Page 59



--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Section 5.01 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at
www.gastar.com, or (2) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) upon
request, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Borrower shall notify the Administrative Agent (by electronic mail) and, upon
request, each Lender (by electronic mail) of the posting of any such documents
and, upon request, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Section 5.02Notices of Material Events

.  The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

(a)as soon as possible, but in any event within five (5) days of obtaining
knowledge thereof, (i) the occurrence of any Default, (ii) the occurrence of any
“default” or “event of default” under any Material Indebtedness or (iii)
occurrence of any default under the DrillCo Operating Agreement;

(b)as soon as possible, but in any event within twenty (20) days after obtaining
knowledge of the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect;

(c)as soon as possible, but in any event within  twenty (20) days after the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

(d)as soon as possible, but in any event within twenty (20) days after obtaining
knowledge of any release by any Credit Party of any Hazardous Material into the
environment, which could reasonably be expected to have a Material Adverse
Effect;

(e)as soon as possible, but in any event within twenty (20) days after any
notice alleging any violation of any Environmental Law by any Credit Party or
any other Environmental Liability, which could reasonably be expected to have a
Material Adverse Effect;

(f)as soon as possible, but in any event within twenty (20) days after the
occurrence of any breach or default under, or repudiation or termination of, any
Material Contract, which could reasonably be expected to have a Material Adverse
Effect;

Page 60



--------------------------------------------------------------------------------

 

(g)as soon as possible, but in any event within five (5) days after becoming
aware of any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect; and

(h)within three (3) days after the date on which any Credit Party provides
written notice to the DrillCo Investor that an Initial Reversion Date (as
defined in the DrillCo Agreement) or Final Reversion Date (as defined in the
DrillCo Agreement) has occurred, the Borrower shall provide a copy of such
notice to the Administrative Agent and the Lenders. Within three (3) Business
Days of any Credit Party receiving a DrillCo Wellbore Assignment from the
DrillCo Investor covering an Initial Reversionary Share (as defined in the
DrillCo Agreement) or a Final Reversionary Share (as defined in the DrillCo
Agreement), the Borrower shall notify the Administrative Agent of the same.

To the extent applicable, each notice delivered under this Section shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

Section 5.03Existence; Conduct of Business

.  Each Credit Party will, and will cause each Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.04 or any Disposition permitted under Section 6.05 nor shall any
Credit Party or any Subsidiary be required to preserve any right or franchise
unrelated to the Oil and Gas Property if such Credit Party or such Subsidiary
determines that the preservation thereof is no longer desirable in the conduct
of its business and that the loss thereof is not adverse in any material respect
to the Administrative Agent or any Lender.

Section 5.04Payment of Obligations

.  Each Credit Party will, and will cause each Subsidiary to, pay its
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and such Credit Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) the failure to make such payment
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05Maintenance of Properties; Insurance

.  Each Credit Party will, and will cause each Subsidiary and use commercially
reasonable efforts to cause each operator of Oil and Gas Property to:

(a)keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and

(b)maintain, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.  Upon request of the

Page 61



--------------------------------------------------------------------------------

 

Administrative Agent, the Borrower will furnish or cause to be furnished to the
Administrative Agent from time to time a summary of the respective insurance
coverage of Holdings and its Subsidiaries in form and substance reasonably
satisfactory to the Majority Lenders, and, if requested, will furnish the
Administrative Agent copies of the applicable policies.  Upon demand by the
Administrative Agent, the Borrower will cause any insurance policies covering
any such Property to be endorsed (a) to provide that such policies may not be
cancelled, reduced or affected in any manner for any reason without 30 days’
prior notice to the Administrative Agent or 10 days’ prior notice in the case of
non-payment, (b) to include the Administrative Agent as loss payee with respect
to all property/casualty policies and additional insured with respect to all
liability policies and (c) to provide for such other matters as the Lenders may
reasonably require.

Section 5.06Books and Records; Inspection Rights

.  Each Credit Party will, and will cause each Subsidiary to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  Each
Credit Party will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its senior management, independent accountants and other advisors, all at such
reasonable times and as often as reasonably requested.

Section 5.07Compliance with Laws

.  Each Credit Party will, and will cause each Subsidiary to, comply with all
Requirements of Law (including Environmental Laws) applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.08Environmental Matters

.  If an Event of Default is continuing or if the Administrative Agent at any
time has a reasonable basis to believe that there exists a violation of any
Environmental Law by any Credit Party or any Subsidiary or that there exists any
other Environmental Liabilities that would in either case reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect, then
the applicable Credit Party and each relevant Subsidiary shall, promptly upon
the receipt of a request from the Administrative Agent, cause the performance
of, or allow the Administrative Agent (or its designee) access to the real
property for the purpose of conducting, an environmental assessment, including
subsurface sampling of soil and groundwater, and cause the preparation of a
report.  Such assessments and reports, to the extent not conducted by the
Administrative Agent (or its designee), shall be conducted and prepared by a
reputable environmental consulting firm acceptable to the Majority Lenders and
shall be in form and substance acceptable to the Majority Lenders.  The Borrower
shall be responsible for (and reimburse the Administrative Agent for) all costs
associated with any such assessments and reports.

Section 5.09Use of Proceeds

.  The proceeds of the New Money Loans will be used only to finance the working
capital needs of the Borrower, including capital expenditures, and for general
corporate purposes of the Borrower and the Guarantors, in the ordinary course of
business, including the exploration, acquisition and development of Oil and Gas
Property.  No part of the proceeds of the New Money Loans will be used, whether
directly or indirectly, to purchase or carry any margin stock (as defined in
Regulation U issued by the Board).  The Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors,

Page 62



--------------------------------------------------------------------------------

 

officers, employees and agents shall not use, the proceeds of the New Money
Loans (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case, in violation of
applicable Sanctions or (C) in any manner that would result in the violation of
any Sanctions by any party hereto.  The Borrower will not fund all or part of
any repayment of the Obligations out of proceeds derived from transactions which
would be prohibited by Sanctions or would otherwise cause any party hereto to be
in breach of Sanctions.

Section 5.10Collateral Matters

.

(a)The Borrower will, and will cause each Guarantor to provide an Acceptable
Security Interest in Mortgaged Properties constituting at least 90% of the PV10
of the Credit Parties’ Proved Reserves attributable to the Oil and Gas Property
evaluated in the most recent Reserve Report provided to the Administrative Agent
pursuant to Section 5.01(f); provided, however, the Borrower will be deemed to
be in compliance with this clause (a) if, within 30 days (or such later date as
the Majority Lenders may agree) of delivery of the Reserve Report to the
Administrative Agent pursuant to Section 5.01(f), the Borrower has (1) executed
and delivered to the Administrative Agent such Mortgages as the Majority Lenders
deem reasonably necessary or advisable to grant to the Administrative Agent, for
the benefit of the Secured Parties, an Acceptable Security Interest in at least
90% of the PV10 of the Credit Parties’ Proved Reserves attributable to the Oil
and Gas Property evaluated in the most recent Reserve Report provided to the
Administrative Agent pursuant to Section 5.01(f), and (2) delivered to the
Administrative Agent such legal opinions relating to the matters described in
clause (1) immediately preceding as the Administrative Agent or the Majority
Lenders may reasonably request, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Majority Lenders.

(b)With respect to any Oil and Gas Property acquired (including any interest of
a Credit Party in Oil and Gas Properties acquired as the result of the formation
of any pool or unit or acquired with the proceeds of any Disposition) after the
Effective Date by any Credit Party as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have an Acceptable Security Interest
(other than any real property not constituting an Oil and Gas Property), such
Credit Party shall within 30 days (or such later date as the Majority Lenders
may agree) following the date such Oil and Gas Property is acquired if the
purchase price of such Oil and Gas Property exceeds $500,000, (1) execute and
deliver to the Administrative Agent such Security Documents or amendments to
Security Documents and take all actions, including without limitation, the
filing of any financing statements or Mortgages, as the Majority Lenders or
Administrative Agent deem reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, an Acceptable
Security Interest in such Property, and (2) deliver to the Administrative Agent
such legal opinions relating to the matters described in clause (1) immediately
preceding as the Administrative Agent or the Majority Lenders may reasonably
request, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Majority Lenders; provided, that,  the Borrower
will not be required to take the actions specified in this Section 5.10(b) if,
as of such time, the Borrower maintains an Acceptable Security Interest in
Mortgaged Properties constituting at least 90% of the PV10 of

Page 63



--------------------------------------------------------------------------------

 

the Credit Parties’ Proved Reserves attributable to the Oil and Gas Property
evaluated in the most recent Reserve Report provided to the Administrative Agent
pursuant to Section 5.01(f).

(c)So long as no Event of Default has occurred, the Credit Parties may continue
to receive from the purchasers of production all proceeds of the sale of
production, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified.  Upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent and Lenders
may exercise all rights and remedies granted under the Loan Documents subject to
the terms thereof, including the right to obtain possession of all proceeds of
production from such Mortgaged Properties then held by such Credit Parties or to
receive directly from the purchasers of production all other proceeds of
production.  In no case shall any failure, whether intentioned or inadvertent,
by the Administrative Agent or Lenders to collect directly any such proceeds of
production from the Mortgaged Properties constitute in any way a waiver,
remission or release of any of their rights under the Security Documents, nor
shall any release of any proceeds of production from any Oil and Gas Properties
by the Administrative Agent or Lenders to any Credit Parties constitute a
waiver, remission, or release of any other proceeds of production from any Oil
and Gas Properties or of any rights of the Administrative Agent or Lenders to
collect other proceeds of production from the Oil and Gas Properties thereafter.

Section 5.11Title Data

.  Each Credit Party will, and will cause each Subsidiary to, by the Effective
Date (or a later date acceptable to the Majority Lenders in their sole
discretion) and from time to time thereafter at the request of the Majority
Lenders, deliver to the Administrative Agent title information in form and
substance reasonably acceptable to the Majority Lenders with respect to that
portion of the Oil and Gas Property set forth in the most recent Reserve Report
provided to the Administrative Agent and the Lenders as the Majority Lenders
shall deem reasonably necessary or appropriate to verify the title of the Credit
Parties to not less than 90% of the PV10 of the Oil and Gas Property set forth
in such Reserve Report that are required to be subject to a Mortgage pursuant to
Section 5.10.

Section 5.12Swap Agreements

.  Upon the request of the Majority Lenders, the Borrower shall, within 30 days
of such request, provide to the Administrative Agent and the Majority Lenders
copies of all agreements, documents and instruments evidencing the Swap
Agreements not previously delivered to the Administrative Agent, certified as
true and correct by a Responsible Officer of the Borrower, and such other
information regarding such Swap Agreements as the Majority Lenders may
reasonably request, but in each case redacting any pricing information.

Section 5.13Operation of Oil and Gas Property

.

(a)Each Credit Party will, and will cause each Subsidiary to, maintain, develop
and operate its Oil and Gas Property in a good and workmanlike manner, and
observe and comply with all of the terms and provisions, express or implied, of
all oil and gas leases relating to such Oil and Gas Property so long as such Oil
and Gas Property are capable of producing Hydrocarbons and accompanying elements
in paying quantities, except where such failure to comply could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

Page 64



--------------------------------------------------------------------------------

 

(b)Each Credit Party will, and will cause each Subsidiary to, comply in all
respects with all contracts and agreements applicable to or relating to its Oil
and Gas Property or the production and sale of Hydrocarbons and accompanying
elements therefrom, except to the extent a failure to so comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.14Subsidiaries

.  At the time hereafter that any Subsidiary of Holdings is created or acquired,
each Credit Party will (a) promptly take all action necessary to comply with
Section 5.15, (b) promptly take all such action and execute and deliver, or
cause to be executed and delivered, to the Administrative Agent all such
opinions, documents, instruments, agreements, and certificates that the
Administrative Agent or the Majority Lenders may reasonably request, and
(c) promptly cause such Subsidiary to (i) become a party to this Agreement and
Guarantee the Obligations by executing and delivering to the Administrative
Agent a Counterpart Agreement in the form of Exhibit C, (ii) to the extent
required to comply with Section 5.10, execute and deliver Mortgages and other
Security Documents creating first priority Liens in favor of the Administrative
Agent, subject in priority only to Permitted Prior Liens, in such Subsidiary’s
Oil and Gas Property and substantially all of such Subsidiary’s personal
property, and (iii) to the extent required to comply with Section 5.11, all
title opinions and other information.  Upon delivery of any such Counterpart
Agreement to the Administrative Agent, notice of which is hereby waived by each
Credit Party, such Subsidiary shall be a Guarantor and shall be as fully a party
hereto as if such Subsidiary were an original signatory hereto.  Each Credit
Party expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Credit Party
hereunder.  This Agreement shall be fully effective as to any Credit Party that
is or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Credit Party hereunder.  With respect to each
such Subsidiary, the Borrower shall promptly send to the Administrative Agent
written notice setting forth with respect to such Person the date on which such
Person became a Subsidiary of Holdings, and supplement the data required to be
set forth in the Schedules to this Agreement as a result of the acquisition or
creation of such Subsidiary; provided that such supplemental data must be
reasonably acceptable to the Majority Lenders.

Section 5.15Pledged Capital Stock

.  On the Effective Date or within 30 days (or such later date as may be agreed
by the Majority Lenders) after any Subsidiary of the Borrower is created or
acquired, the Borrower and the Subsidiaries (as applicable) shall execute and
deliver to the Administrative Agent for the benefit of the Secured Parties, the
Security Agreement (or an amendment or supplement to, or amendment and
restatement of, the Security Agreement), in form and substance reasonably
acceptable to the Administrative Agent or the Majority Lenders, from the
Borrower and/or the Subsidiaries (as applicable) covering all Capital Stock
owned by the Borrower or the Subsidiaries in such Subsidiary, together with all
certificates (or other evidence acceptable to the Majority Lenders) evidencing
the issued and outstanding Capital Stock of each such Subsidiary of every class
owned by such Credit Party (as applicable) which, if certificated, shall be duly
endorsed or accompanied by stock powers executed in blank to the Administrative
Agent, as the Administrative Agent or the Majority Lenders shall deem necessary
or appropriate to grant, evidence and perfect a first priority security interest
in the issued and outstanding Capital Stock owned by Borrower or any Subsidiary
in each Subsidiary.

Page 65



--------------------------------------------------------------------------------

 

Section 5.16Accounts

.  Subject to Section 5.18, no Credit Party shall establish or maintain a
deposit account, securities account or commodities account, without executing
and delivering to Majority Lenders and the Administrative Agent a Control
Agreement covering the applicable deposit account, securities account or
commodities account, other than with respect to Excluded Accounts; provided,
however, that in the case of any a deposit account, securities account or
commodities account acquired pursuant to an acquisition permitted under Section
6.07 (and which was not formed in contemplation of such acquisition), so long as
such acquiring Credit Party provides the Majority Lenders and the Administrative
Agent with written notice of the existence of such deposit account, securities
account or commodities account within five Business Days following the date of
such acquisition (or such later date as the Majority Lenders may agree in their
sole discretion), such Credit Party will have 30 days (or such later date as the
Majority Lenders may agree in their sole discretion) to subject such deposit
account, securities account or commodities account to a Control Agreement.  

Section 5.17Further Assurances

.

(a)From time to time execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such
actions, as Administrative Agent or the Majority Lenders may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other Property hereafter acquired by
any Credit Party, which may be deemed to be part of the Collateral) pursuant
hereto or thereto.

(b)Upon the exercise by the Administrative Agent or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain from any Credit Party or any of their respective Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization.

Section 5.18Post-Closing Matters

.  

(a)Prior to the date 30 days after the Effective Date (or such later date as the
Administrative Agent and the Majority Lenders may otherwise agree in their
reasonable discretion), the Administrative Agent and the Majority Lenders shall
have received customary insurance endorsements.

(b)Prior to the date 30 days after the Effective Date (or such later date as the
Administrative Agent and the Majority Lenders may otherwise agree in their
reasonable discretion), the Administrative Agent and the Majority Lenders shall
have received Control Agreements in respect of the deposit accounts, securities
accounts and commodities accounts (other than Excluded Accounts) of the Credit
Parties.

Page 66



--------------------------------------------------------------------------------

 

Article VI.

Negative Covenants

Until the Discharge of Obligations, the Credit Parties covenant and agree with
the Administrative Agent and the Lenders that:

Section 6.01[Reserved]

.

Section 6.02Indebtedness

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)Indebtedness of any Credit Party under the Loan Documents;

(b)Indebtedness of any Credit Party under the Swap Note Documents so long as
such Indebtedness is subject to the Swap Intercreditor Agreement;

(c)letters of credit not exceeding $7,500,000 in aggregate face amount at any
time outstanding;

(d)Indebtedness in respect of Swap Agreements permitted pursuant to Section
6.08;

(e)Indebtedness existing on the Effective Date and set forth in Schedule 6.02
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except by an amount equal to
the reasonable premium paid and fees and expenses reasonably incurred
therewith);

(f)Unsecured intercompany Indebtedness between the Borrower and any Subsidiary
or between Subsidiaries to the extent expressly permitted by Section 6.07(b);
provided that any such Indebtedness owed by either the Borrower or a Guarantor
shall be subordinated to the Indebtedness on terms set forth in Article VII or
on such terms as are reasonably acceptable to the Majority Lenders; provided,
further, that upon the request of the Administrative Agent or the Majority
Lenders at any time, such Indebtedness shall be evidenced by promissory notes
having terms reasonably satisfactory to the Majority Lenders, and the sole
originally executed counterparts of which shall be pledged and delivered to the
Administrative Agent, for the benefit of the Secured Parties, as security for
the Obligations;

(g)(i) Indebtedness of the Borrower and the Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets
(including office equipment, data processing equipment and motor vehicles),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any assets or secured by a Lien on any assets prior to
the acquisition thereof or (ii) any Indebtedness of any Subsidiary issued and
outstanding on or prior to the date on which such Subsidiary was acquired by the
Borrower or any Subsidiary, and not incurred in contemplation thereof, in a
transaction permitted hereunder, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (A) with respect to the Indebtedness incurred pursuant to
clause (i) of this Section 6.02(g), such Indebtedness is incurred

Page 67



--------------------------------------------------------------------------------

 

prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this Section 6.02(g) at any time outstanding shall not
exceed $5,000,000;

(h)Indebtedness (other than Indebtedness for borrowed money) incurred or
deposits made by the Borrower or any Subsidiary (i) under worker’s compensation
laws, unemployment insurance laws or similar legislation, (ii) in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which the Borrower or any Subsidiary is a party, (iii) to secure
public or statutory obligations of the Borrower or any Subsidiary, and (iv) of
cash or U.S. Government Securities made to secure the performance of statutory
obligations, surety, stay, customs and appeal bonds to which the Borrower or any
Subsidiary is party in connection with the operation of the Oil and Gas
Property, in each case in the ordinary course of business and consistent with
past practice;

(i)Guarantees in respect of Indebtedness otherwise permitted pursuant to this
Section 6.02;

(j)Indebtedness in connection with the endorsement of negotiable instruments and
other obligations in respect of cash management services, netting services,
overdraft protection and similar arrangements, in each case in the ordinary
course of business and consistent with past practice;

(k)Indebtedness in respect of insurance premium financing for insurance being
acquired or maintained by the Borrower or any Subsidiary under customary terms
and conditions;

(l)Indebtedness consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties; and

(m)other unsecured Indebtedness not in respect of borrowed money in an aggregate
amount outstanding at any time not to exceed $1,000,000.

Section 6.03Liens

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, except:

(a)Liens created pursuant to any Loan Document;

(b)Liens securing obligations pursuant to the Swap Note Documents so long as
such Liens are subject to the Swap Intercreditor Agreement;

(c)Permitted Encumbrances;

(d)any Lien on any Property of the Borrower or any Subsidiary existing on the
Effective Date and set forth in Schedule 6.03; provided that (i) such Lien shall
not apply to any other Property of the Borrower or any other Subsidiary (other
than proceeds and accessions and

Page 68



--------------------------------------------------------------------------------

 

additions to such Property) and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof

(e)any Lien securing obligations under Swap Agreements permitted pursuant to
Section 6.08;

(f)any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any Property of any Person that
becomes a Subsidiary after the Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien secures Indebtedness permitted
by Section 6.02(g), (ii) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (iii) such Lien shall not apply to any other Property of the
Borrower or any other Subsidiary and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(g)Liens on fixed or capital assets (including office equipment, data processing
equipment and motor vehicles) acquired, constructed or improved by the Borrower
or any Subsidiary; provided that (i) such Liens secure Indebtedness permitted by
clause (g) of Section 6.02, (ii) such Liens and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Borrower or any other Subsidiaries (other than
proceeds and accessions and additions to such property);

(h)Liens securing insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any Property other
than the insurance being acquired with such financing, the proceeds thereof and
any unearned or refunded insurance premiums related thereto;

(i)Liens arising under the DrillCo Operating Agreements provided (1) such
DrillCo Operating Agreements do not cover Property located outside of the
DrillCo Contract Area, and (2) such DrillCo Operating Agreements are entered
into pursuant to the DrillCo Agreement; and

(j)Liens securing reimbursement obligations under letters of credit incurred in
accordance with Section 6.02(c).

Section 6.04Fundamental Changes

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or Dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

Page 69



--------------------------------------------------------------------------------

 

(a)any Subsidiary may merge into a Credit Party in a transaction in which such
Credit Party is the surviving entity so long as such transaction does not have
an adverse effect on the perfection or priority of the Liens granted under the
Security Documents;

(b)any Subsidiary that is not a Credit Party may merge into any other Subsidiary
that is not a Credit Party in a transaction in which the surviving entity is a
Subsidiary;

(c)any Subsidiary may Dispose of its assets to a Credit Party; and

(d)Dispositions permitted by Section 6.05 may be made.

Section 6.05Disposition of Assets

.  The Borrower will not, and will not permit any Subsidiary to, Dispose of any
Property except:

(a)the sale of Hydrocarbons in the ordinary course of business;

(b)the Disposition of equipment and other Property in the ordinary course of
business, that is obsolete or no longer necessary in the business of the
Borrower or any of its Subsidiaries or that is being replaced by equipment of
comparable value and utility;

(c)Liens permitted by Section 6.03, Investments permitted by Section 6.07 and
Restricted Payments permitted by Section 6.09;

(d)Dispositions of cash and Cash Equivalents in the ordinary course of business;

(e)any Credit Party may Dispose of its Property to another Credit Party;

(f)sales or discounts of overdue accounts receivable in the ordinary course of
business, in connection with the compromise or collection thereof, and not in
connection with any financing transaction;

(g)other Dispositions of Oil and Gas Property (other than Hedge Modifications or
Production Payments), provided that:

(i)the consideration received shall be at least equal to the Fair Market Value
of the Oil and Gas Property subject to such Disposition (and with respect to
Dispositions involving consideration in excess of $2,000,000 individually and
$10,000,000 in the aggregate for all Dispositions pursuant to this Section 6.05,
the Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying that such Disposition was for Fair Market Value);

(ii)100% of the consideration received by the Borrower or any Subsidiary in
respect of such Disposition is cash or Cash Equivalents; and

(iii)the Net Cash Proceeds of such Disposition are used to prepay the Loans to
the extent required pursuant to Section 2.07(a).

Page 70



--------------------------------------------------------------------------------

 

(h)substantially contemporaneous (and in any event occurring within 30 days of
each other) Dispositions of Oil and Gas Properties as to which no Proved
Reserves are attributable in exchange for other Oil and Gas Properties provided
that (i) the Fair Market Value of the Oil and Gas Properties exchanged by the
Borrower or its Subsidiary (together with any cash) is reasonably equivalent to
the Fair Market Value of the Oil and Gas Properties (together with any cash) to
be received by the Borrower or its Subsidiary, and (ii) any cash received must
be applied in accordance with Section 2.07;

(i)Dispositions of seismic, geologic or other data and license rights in the
ordinary course of business;

(j)Hedge Modifications; provided that the consideration received for such Hedge
Modification is at least equal to Fair Market Value;

(k)a DrillCo Required Disposition so long as the Administrative Agent (or any
designee thereof) has received within 30 days of the date on which such DrillCo
Required Disposition is effected, a duly executed Mortgage granting an
Acceptable Security Interest in the applicable Credit Party’s interest in the
DrillCo Joint Well that is the subject of such DrillCo Required Disposition;

(l)Dispositions pursuant to a decision not to participate in an Oklahoma
Corporation Commission Force Pooling Order or any relinquishment of any
interests in any oil and gas leases pursuant to a non-consent provision of a
standard form of joint operating agreement;

(m)Any farm-out, drillco or similar arrangement with respect to any Non-Core
Assets;

(n)Dispositions of interests in any Subject Lease pursuant to the exercise by a
third party of its rights to acquire an interest therein, to the extent and
pursuant to the terms of such right to acquire an interest therein, to the
extent and pursuant to the terms of such right as in effect on the date hereof,
which Disposition is effected on or before the 90th day after such Subject Lease
is acquired by a Credit Party (or, in the case of Subject Leases held on the
Effective Date, the 90th day after the Effective Date); and

(o)Other Dispositions and sales of Properties (including any midstream assets or
gathering systems) not otherwise permitted pursuant to this Section 6.05 having
a Fair Market Value not to exceed $5,000,000 in the aggregate for all
Dispositions and sales of Properties pursuant to this Section 6.05(o) for the
term of this Agreement.

Section 6.06Nature of Business

.  Holdings will not engage in any business activities or own any assets or
incur any liabilities other than (a) its ownership of the Capital Stock of the
Borrower and liabilities incidental thereto, (b) transactions expressly
permitted under this Agreement and the other Loan Documents and (c) in
connection with the consummation of the Transactions.  The Borrower will not,
nor will Holdings or the Borrower permit any of their Subsidiaries to, engage to
any material extent in any business other than businesses of the type conducted
by the Borrower and its Subsidiaries on the Effective Date and businesses
reasonably related thereto.

Page 71



--------------------------------------------------------------------------------

 

Section 6.07Investments

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, make any Investment, except:

(a)Investments in Cash Equivalents;

(b)Investments made by any Credit Party in or to any other Credit Party;

(c)Investments made by the Borrower or any Subsidiary pursuant to the
commitments set forth on Schedule 6.07(c); provided, that the Borrower’s or any
Subsidiary’s commitments set forth on Schedule 6.07(c) shall not be increased or
otherwise altered in any manner adverse to the interests of the Borrower or any
of its Subsidiaries, on the one hand, and the Lenders, on the other hand, unless
otherwise consented to by the Majority Lenders;

(d)Guarantees constituting Indebtedness permitted by Section 6.02 (other than
guarantees in respect of Capital Lease Obligations) and performance guarantees,
in each case, incurred in the ordinary course of business;

(e)Investments by the Borrower and its Subsidiaries that are customary in the
oil and gas business and in the ordinary course of the Borrower’s or such
Subsidiary’s business, and in the form of, or pursuant to, oil, gas and mineral
leases, operating agreements, unitization agreements, joint bidding agreements,
services contracts and other similar agreements that a reasonable and prudent
oil and gas industry owner or operator would find reasonably acceptable;

(f)Investments consisting of Swap Agreements to the extent permitted under
Section 6.08;

(g)Investments existing as of the Effective Date and set forth on
Schedule 6.07(g);

(h)Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business and in any event not to exceed $250,000 in the aggregate at any time
outstanding;

(i)demand deposits with financial institutions, prepaid expenses and extensions
of trade credit in the ordinary course of business (and any Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss);

(j)trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(k)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; provided that, the aggregate
amount of such Investment shall not exceed $1,000,000 (other than by
appreciation);

(l)Investments consisting of any deferred portion of the sales price received by
the Borrower or any Subsidiary in connection with any sale of assets permitted
hereunder;

Page 72



--------------------------------------------------------------------------------

 

(m)any Investment by the Borrower or any Subsidiary of the Borrower in a Person,
if as a result of such Investment (i) such Person becomes a Subsidiary of the
Borrower or (ii) such Person is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its Properties or assets to,
or is liquidated into, the Borrower or a Subsidiary of the Borrower; and

(n)other Investments not to exceed $1,000,000 in the aggregate.

Section 6.08Swap Agreements

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, enter into any Swap Agreement, except Swap Agreements entered
into in the ordinary course of business and not for speculative purposes to:

(a)hedge or mitigate price risks with respect to Hydrocarbons to which the
Borrower or any Subsidiary has actual exposure (whether or not treated as a
hedge for accounting purposes under GAAP); provided that at the time the
Borrower or any Subsidiary enters into any such Swap Agreement, such Swap
Agreement (x) does not have a term greater than 60 months from the date such
Swap Agreement is entered into, and (y) when aggregated with all other Swap
Agreements then in effect would not cause the aggregate notional volume per
month for each of Hydrocarbons, calculated separately, under all Swap Agreements
then in effect (other than Excluded Hedges) to exceed, as of the date such Swap
Agreement is executed, (A) for any month during the forthcoming five-year
period, 100% of the Projected Oil and Gas Production as set forth in clause (a)
of such defined term and (B) for any month during the forthcoming 36-month
period, 75% of the Projected Oil and Gas Production as set forth in clause (b)
of such defined term; and

(b)effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

Section 6.09Restricted Payments

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment; provided that, so long as at the time of and
immediately after giving effect to such Restricted Payment no Default or Event
of Default shall have occurred and be continuing or would occur as a consequence
thereof, Holdings or any Subsidiary may make the following Restricted Payments:

(a)the declaration and payment of dividends or distributions by Holdings solely
in Capital Stock (other than Disqualified Stock) of Holdings;

(b)the declaration and payment of dividends or distributions by any Subsidiary
to the Borrower or any Guarantor;

(c)the declaration and payment of dividends or distributions to Holdings and
Holdings’ direct and indirect holding companies, the proceeds of which shall be
used to pay such equity holder’s operating costs and expenses incurred in the
ordinary course of business, other overhead costs and expenses and fees
(including, but not limited to, (x) administrative, legal, accounting and
similar expenses provided by third parties, (y) trustee, directors, managers,
direct and indirect equity holder and general partner fees, costs and expenses
and (z) any judgments,

Page 73



--------------------------------------------------------------------------------

 

settlements, penalties, fines or other costs and expenses in respect of any
claim, litigation or proceeding);

(d)the declaration and payment of dividends or distributions to Holdings, and
the declaration and payment of dividends or distributions by Holdings in
connection therewith, so long as the proceeds thereof are utilized to fund the
making of cash interest payments in respect of Indebtedness of Gastar Midco
Holdings LLC; and

(e)Permitted Tax Distributions.

Section 6.10Transactions with Affiliates

.

(a)Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
Dispose of any of its Properties or assets to, or purchase any Property from, or
enter into or make or amend any transaction, contract, agreement, understanding,
loan, advance or guarantee with (or for the benefit of), any Affiliate of
Holdings (each, an “Affiliate Transaction”), unless:

(i)the Affiliate Transaction is on terms that are no less favorable to Holdings
or the relevant Subsidiary than those that would have been obtained in a
comparable transaction by Holdings or such Subsidiary with an unrelated Person
or, if in the good faith judgment of Holdings’ manager, no comparable
transaction is available with which to compare such Affiliate Transaction, such
Affiliate Transaction is otherwise fair to Holdings or the relevant Subsidiary
from a financial point of view; and

(ii)the Borrower delivers to the Administrative Agent (A) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $10,000,000, an officer’s certificate
certifying that such Affiliate Transaction or series of related Affiliate
Transactions complies with this covenant and that such Affiliate Transaction or
series of related Affiliate Transactions has been approved by a majority of the
disinterested members of the board of directors of Gastar Topco Holdings LLC;
and (B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $20,000,000, an
opinion as to the fairness to Holdings or such Subsidiary of such Affiliate
Transaction or series of related Affiliate Transactions from a financial point
of view issued by an accounting, appraisal or investment banking firm of
national standing.

(b)Section 6.10(a) will not apply to:

(i)transactions between or among Credit Parties;

(ii)payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of officers, directors,
employees or consultants of Holdings or any of its Subsidiaries;

(iii)payments made by any Loan Party or any Subsidiary thereof pursuant to a
management services agreement, management agreement or similar agreement between

Page 74



--------------------------------------------------------------------------------

 

any such Loan Party or Subsidiary, on the one hand, and Ares Management LLC or
an Affiliate thereof, on the other hand;

(iv)Restricted Payments permitted by Section 6.09; and

(v)any issuance of Capital Stock (other than Disqualified Stock) of the Borrower
to Affiliates of Holdings and the granting of registration and other customary
rights in connection therewith.

Section 6.11Restrictive Agreements

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of Holdings or any Subsidiary to create, incur or
permit to exist any Lien upon any of its Property to secure the Obligations, or
(b) the ability of the Borrower or any Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to Holdings or any Subsidiary or to Guarantee Indebtedness of
Holdings or any Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement and
(ii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the Property
securing such Indebtedness, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) restrictions with respect to
Oil and Gas Property that are not included in the most recent Reserve Report
delivered to the Administrative Agent and (D) provisions of the DrillCo
Agreement pursuant to which the Credit Parties agree not to grant Liens that can
be perfected with recordings in the applicable county records securing the
Obligations on any Properties in the DrillCo Contract Area (other than Wellbore
Liens permitted hereunder and Liens on Non-DrillCo Assets).

Section 6.12Disqualified Stock

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, issue any Disqualified Stock.

Section 6.13Certain Amendments to Organizational Documents; Amendments of
Documents

.  Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to:

(a)enter into or permit any modification or amendment of, or waive any material
right or obligation of any Person under its Organizational Documents if the
effect thereof would be materially adverse to the Administrative Agent or any
Lender or violate Section 6.11;

(b)without the prior written consent of the Majority Lenders, except for
amendments to the Swap Note Documents or Swap Agreements that are not prohibited
by the Swap Intercreditor Agreement, amend or modify the terms of any Material
Indebtedness if the effect thereof would be materially adverse to the
Administrative Agent or any Lender; or

(c)except as permitted by Section 6.13(b), without the prior written consent of
the Majority Lenders, amend, modify or assign, or waive any material right or
obligation of any Person under, any of their respective Material Contracts in a
manner materially adverse to the Administrative Agent or any Lender.

Page 75



--------------------------------------------------------------------------------

 

Section 6.14Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities

.  Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, enter into or suffer to exist any Sale and Leaseback Transaction or any
other transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities.

Section 6.15DrillCo Restrictions

.  Without the prior written consent of the Majority Lenders, no Credit Party
shall amend or otherwise modify the DrillCo Agreement in a manner materially
adverse to the Lenders, including, without limitation, any amendment or
modification which would (a) increases the number of Joint Wells (as defined in
the DrillCo Agreement) above sixty (60); (b) materially changes the area subject
to the Joint Development Agreement (as defined in the DrillCo Agreement); or (c)
materially change any economic terms or provision of the Joint Development
Agreement (as defined in the DrillCo Agreement), including with respect to the
costs to be borne by the Borrower.

Article VII.

Guarantee of Obligations

Section 7.01Guarantee of Payment

.  Each Guarantor unconditionally and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties, the punctual
payment of all Secured Obligations now or which may in the future be owing by
any Credit Party, including any Secured Obligations incurred or accrued during
the pendency of any proceeding under bankruptcy, insolvency or similar laws of
any jurisdiction, whether or not allowed or allowable in such proceeding
(including all such amounts that would become due but for the operation of the
automatic stay under section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a),
and the operation of sections 502(b) and 506(b) of the Bankruptcy Code, 11
U.S.C. §502(b) and §506(b)) (collectively, the “Guaranteed Liabilities”).  This
Guarantee is a guaranty of payment and not of collection only.  The
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against the Borrower or any other Person or any
Collateral.  Each Guarantor agrees that, as between the Guarantor and the
Administrative Agent, the Guaranteed Liabilities may be declared to be due and
payable for the purposes of this Guarantee notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards the Borrower or any other Guarantor and that in the event of a
declaration or attempted declaration, the Guaranteed Liabilities shall
immediately become due and payable by each Guarantor for the purposes of this
Guarantee.

Section 7.02Guarantee Absolute

.  Each Guarantor guarantees that the Guaranteed Liabilities shall be paid
strictly in accordance with the terms of this Agreement.  The liability of each
Guarantor hereunder is absolute and unconditional irrespective of:  (a) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Loan Documents or the Guaranteed Liabilities, or any other
amendment or waiver of or any consent to departure from any of the terms of any
Loan Document or Guaranteed Liability, including any increase or decrease in the
rate of interest thereon; (b) any release or amendment or waiver of, or consent
to departure from, any other guaranty or support document, or any exchange,
release or non-perfection of any Collateral, for all or any of the Loan
Documents or Guaranteed Liabilities; (c) any present or future law, regulation
or order of any jurisdiction (whether of right or in fact) or of any agency
thereof purporting to reduce, amend, restructure or otherwise affect any term of

Page 76



--------------------------------------------------------------------------------

 

any Loan Document or Guaranteed Liability; (d) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents, the Guaranteed Liabilities or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a Guarantor (other than
the defense of payment or performance).

Section 7.03Guarantee Irrevocable

.  This Guarantee is a continuing guaranty of the payment of all Guaranteed
Liabilities now or hereafter existing under this Agreement, and shall remain in
full force and effect until the Discharge of Obligations and the Discharge of
Swap Obligations (as defined in the Swap Intercreditor Agreement).

Section 7.04Reinstatement

.  This Guarantee shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Liabilities is
rescinded or must otherwise be returned by the Administrative Agent or any other
Secured Party as a result of the insolvency, bankruptcy or reorganization of the
Borrower, or any other Credit Party, or otherwise, all as though the payment had
not been made.

Section 7.05Subrogation

.  Until the Discharge of Obligations and the Discharge of Swap Obligations (as
defined in the Swap Intercreditor Agreement), no Guarantor shall exercise any
rights which it may acquire by way of subrogation, by any payment made under
this Guarantee or otherwise.  If any amount is paid to the Guarantor on account
of subrogation rights under this Guarantee at any time when all the Guaranteed
Liabilities have not been paid in full, the amount shall be held in trust for
the benefit of the Secured Parties and shall be promptly paid to the
Administrative Agent to be credited and applied to the Guaranteed Liabilities,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of this Agreement and the Swap Agreements.  If any Guarantor makes payment
to any Secured Party of all or any part of the Guaranteed Liabilities and all
the Guaranteed Liabilities are paid in full and this Agreement is terminated,
the Administrative Agent and the Secured Parties shall, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Liabilities resulting from the payment.

Section 7.06Subordination

.  Without limiting the rights of the Administrative Agent and the other Secured
Parties under any other agreement, any liabilities owed by the Borrower to any
Guarantor in connection with any extension of credit or financial accommodation
by any Guarantor to or for the account of the Borrower, including but not
limited to interest accruing at the agreed contract rate after the commencement
of a bankruptcy or similar proceeding, are hereby subordinated to the Guaranteed
Liabilities, and such liabilities of the Borrower to such Guarantor, if the
Administrative Agent so requests after the occurrence and during the
continuation of a Default or event of default or termination event (howsoever
defined) under any Swap Agreement constituting a Secured Obligation hereunder,
shall be collected, enforced and received by any Guarantor as trustee for the
Administrative Agent and shall be paid over to the Administrative Agent on
account of the Guaranteed Liabilities but without reducing or affecting in any
manner the liability of the Guarantor under the other provisions of this
Guarantee.

Page 77



--------------------------------------------------------------------------------

 

Section 7.07Payments Generally

.  All payments by the Guarantors shall be made in the manner, at the place and
in the currency (the “Payment Currency”) required by the Loan Documents and in
accordance with the Swap Intercreditor Agreement; provided, however, that if the
Payment Currency is other than Dollars any Guarantor may, at its option (or, if
for any reason whatsoever any Guarantor is unable to effect payments in the
foregoing manner, such Guarantor shall be obligated to) pay to the Collateral
Agent at its principal office the equivalent amount in Dollars computed at the
selling rate of the Collateral Agent or a selling rate chosen by the Collateral
Agent, most recently in effect on or prior to the date the Guaranteed Liability
becomes due, for cable transfers of the Payment Currency to the place where the
Guaranteed Liability is payable. In any case in which any Guarantor makes or is
obligated to make payment in Dollars, the Guarantor shall hold the Collateral
Agent and the Secured Parties harmless from any loss incurred by the Collateral
Agent and any Secured Party arising from any change in the value of Dollars in
relation to the Payment Currency between the date the Guaranteed Liability
becomes due and the date the Collateral Agent or such Secured Party is actually
able, following the conversion of the Dollars paid by such Guarantor into the
Payment Currency and remittance of such Payment Currency to the place where such
Guaranteed Liability is payable, to apply such Payment Currency to such
Guaranteed Liability.

Section 7.08Setoff

.  Each Guarantor agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim the Administrative Agent or any
other Secured Party may otherwise have, the Administrative Agent or such Secured
Party shall be entitled, at its option, to offset balances (general or special,
time or demand, provisional or final) held by it for the account of any
Guarantor at any office of the Administrative Agent or such Secured Party, in
Dollars or in any other currency, against any amount payable by such Guarantor
under this Guarantee which is not paid when due (regardless of whether such
balances are then due to such Guarantor), in which case it shall promptly notify
such Guarantor thereof; provided that the failure of the Administrative Agent or
such Secured Party to give such notice shall not affect the validity thereof.

Section 7.09Formalities

.  Each Guarantor waives presentment, notice of dishonor, protest, notice of
acceptance of this Guarantee or incurrence of any Guaranteed Liability and any
other formality with respect to any of the Guaranteed Liabilities or this
Guarantee.

Section 7.10Limitations on Guarantee

. The provisions of the Guarantee under this Article VII are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guarantee would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guarantee, then, notwithstanding any other provision of this Guarantee to the
contrary, the amount of such liability shall, without any further action by the
Guarantors, the Administrative Agent or any other Secured Party, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”).  This
Section 7.10 with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Administrative Agent and the other Secured
Parties hereunder to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person shall have any right or
claim under this Section 7.10 with

Page 78



--------------------------------------------------------------------------------

 

respect to the Maximum Liability, except to the extent necessary so that none of
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law.

Section 7.11Keepwell

.  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Article VII in respect of all obligations in
respect of Swap Agreements that constitute Secured Obligations hereunder
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.11 or otherwise
under this Article VII voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Article VII shall remain
in full force and effect until a discharge of the Guaranteed Liabilities. Each
Qualified ECP Guarantor intends that this Section 7.11 constitute, and this
Section 7.11 shall be deemed to constitute, a “keepwell, support or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 7.12Stay of Acceleration

.  If acceleration of the time for payment of any of the Guaranteed Liabilities
is stayed upon the insolvency, bankruptcy or reorganization of the Credit
Parties, all such amounts otherwise subject to acceleration under the terms of
this Agreement or any other Loan Document shall nonetheless be payable by each
of the Guarantors hereunder forthwith on demand by the Administrative Agent made
at the written request of the Majority Lenders.

Section 7.13Survival

.  The agreements and other provisions in this Article VII shall survive, and
remain in full force and effect regardless of, the resignation or removal of the
Administrative Agent, the replacement of any Lender, the expiration or
termination of this Agreement and the Aggregate Commitments, the Discharge of
Obligations or the Discharge of Swap Obligations (as defined in the Swap
Intercreditor Agreement).

Article VIII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)Non-Payment. (i) Any Credit Party shall fail to pay any principal of, or
premium on, any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise
or (ii) any Credit Party shall fail to pay any interest on any Loan, any fee or
any other amount, other than an amount referred to in clause (i), payable under
this Agreement or the Fee Letter, when and as the same shall become due and
payable, and such failure under this clause (ii) shall continue unremedied for a
period of five (5) Business Days;

(b)Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of Holdings or any Subsidiary in or in connection
with this

Page 79



--------------------------------------------------------------------------------

 

Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder or in any Loan Document furnished pursuant to or in connection
with this Agreement or any amendment or modification thereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made and such materiality is continuing;

(c)Covenants.  Holdings or any Subsidiary shall fail to observe or perform (i)
any term, covenant, condition or agreement contained in Section 5.01(a), Section
5.01(b), Section 5.01(c), Section 5.01(d), Section 5.02, Section 5.03 (with
respect to Holdings’s or any Subsidiary’s existence), Section 5.09, Section 5.18
or in Article VI or (ii) any other term, covenant, condition or agreement
contained in this Agreement (other than those specified in the foregoing clause
(i) of this section or clause (a) or (b) of this Article) or any Loan Document,
and such failure shall continue unremedied for a period of 30 days after the
earlier of (x) knowledge thereof by the Borrower or any other applicable Credit
Party or (y) receipt of written notice thereof from the Administrative Agent to
the Borrower or any other Credit Party (which notice will be given at the
request of any Lender);

(d)DrillCo Agreement.  The Borrower or any Subsidiary shall fail to make any
payment required under the DrillCo Agreement within 30 days of the date such
payment is due under the DrillCo Agreement, unless such payment is being
disputed in good faith and the Borrower has established adequate reserves
therefor;

(e)Cross-Default.  Holdings or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure shall continue beyond the applicable grace period, if any, or any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (e) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the Property
securing such Indebtedness and (ii) Indebtedness that becomes due as a result of
a Change in Law, tax regulation or accounting treatment so long as such
Indebtedness is paid when due;

(f)Involuntary Proceedings.  An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of Holdings or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(g)Voluntary Proceedings.  Holdings or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief

Page 80



--------------------------------------------------------------------------------

 

under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (f) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) take any action for the purpose of effecting any of
the foregoing or (vii) become unable, admit in writing its inability or fail
generally to pay its debts as they become due.

(h)Judgments.  One or more judgments for the payment of money in an aggregate
amount in excess of $2,500,000 shall be rendered against Holdings or any
Subsidiary or any combination thereof and either the same shall remain
undischarged or unsatisfied for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Holdings or any
Subsidiary to enforce any such judgment;

(i)ERISA.  An ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(j)Guarantee.  The delivery by any Guarantor to the Administrative Agent of
written notice that a Guarantee under Article VII has been revoked;

(k)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be valid and enforceable as against any Credit Party; or
any Credit Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Credit Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document;

(l)DrillCo.  Any Lien granted to a Credit Party by the DrillCo Investor under or
related to the DrillCo Operating Agreement fails to be senior to all other Liens
granted by the DrillCo Investor in the Property encumbered thereby (other than
(i) the Liens granted under the memorandum of DrillCo Operating Agreement to the
other Persons party thereto and (ii) Liens of the type described in clause (a)
of “Permitted Encumbrances” definition), and such failure shall remain
unremedied for 30 days after the earlier to occur of a Credit Party becoming
aware of the occurrence of such failure and notice from the Administrative Agent
to the Borrower of such failure;

(m)Collateral.  Any Security Document after delivery thereof shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject in priority only to Permitted Prior
Liens) on a material portion of the Collateral;

(n)Swap Notes.  An Event of Default under and as defined in any Swap Note shall
have occurred and be continuing; or

Page 81



--------------------------------------------------------------------------------

 

(o)Change of Control.  There occurs any Change of Control.

then, and in every such event (other than an event with respect to Holdings or
any Subsidiary described in clause (f) or (g) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the written request of the Majority Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate the Aggregate Commitment, and thereupon the Aggregate
Commitment shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees, premiums and
other obligations of the Borrower accrued or payable hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (f) or (g) of this
Article, the Aggregate Commitment shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees, premiums and other obligations of the Borrower accrued or payable
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.  Without limiting the foregoing, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent and each Lender
may, subject to the Swap Intercreditor Agreement, protect and enforce its rights
under this Agreement and the other Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in this Agreement or any other Loan Document, and the
Administrative Agent and each Lender may, subject to the Swap Intercreditor
Agreement, enforce payment of any Obligations due and payable hereunder or
enforce any other legal or equitable right and remedies which it may have under
this Agreement, any other Loan Document, or under applicable law or in equity.

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Administrative Agent from or on
behalf of Borrower or any Guarantor of all or any part of the Obligations, and,
as between Borrower on the one hand and Administrative Agent and Lenders on the
other, Administrative Agent shall, subject to the Swap Intercreditor Agreement,
have the continuing and exclusive right to apply and to reapply any and all
payments received against the Obligations in such manner as Administrative Agent
may deem advisable notwithstanding any previous application by Administrative
Agent.

Following the occurrence and during the continuance of an Event of Default,
Administrative Agent shall, subject to the Swap Intercreditor Agreement, apply
any and all payments received by Administrative Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Administrative
Agent, in the following order:  first, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to Administrative
Agent with respect to this Agreement, the other Loan Documents or the
Collateral, second, to all fees, costs, indemnities and expenses incurred by or
owing to any Lender with respect to this Agreement, the other Loan Documents or
the Collateral, third, to accrued and unpaid interest on

Page 82



--------------------------------------------------------------------------------

 

the Obligations, fourth, to the principal amount of the Obligations outstanding,
and fifth, to any other indebtedness or obligations of Borrower owing to
Administrative Agent or any Lender under the Loan Documents.  Any balance
remaining after giving effect to the applications set forth above shall be
delivered to the Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out any
of the applications set forth herein, amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category.

Article IX.

The Administrative Agent

Section 9.01Appointment and Authority

.

(a)Each of the Lenders hereby irrevocably appoints Wilmington Trust, National
Association, to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.

(b)The Administrative Agent shall also act as the “Collateral Agent” or
“collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  All protections, exculpations, indemnifications, expense
reimbursements, rights, powers and privileges provided to the Administrative
Agent under this Agreement and the other Loan Documents shall also apply to the
Administrative Agent acting in its capacity as “Collateral Agent” (or
“collateral agent” as applicable) under the Loan Documents.  In this connection,
the Administrative Agent acting in its capacity as “Collateral Agent” (or
“collateral agent” as applicable) and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent (in it capacity as
“Collateral Agent” or “collateral agent”) pursuant to this Article IX for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Loan Documents, or for exercising any rights and
remedies thereunder, shall be entitled to the benefits of all provisions of this
Article IX and Article X (including, without limitation, Section 10.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“Collateral Agent” under the Loan Documents) as if set forth in full herein with
respect thereto.  

Section 9.02Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity, if applicable, as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with any Credit Party or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

Page 83



--------------------------------------------------------------------------------

 

Section 9.03Exculpatory Provisions

.  The duties of Administrative Agent shall be mechanical and administrative in
nature.  The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in the other Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing:

(a)the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,

(b)the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02); provided that Administrative Agent shall not be
required to take any action that, in its judgment or the judgment of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Requirements of Law, and

(c)except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Credit Party or any of their Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final non‑appealable
judgment of a court of competent jurisdiction.

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, or any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

Page 84



--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.  Each party
to this Agreement acknowledges and agrees that the Administrative Agent and the
Majority Lenders or the Majority Lenders may use an outside service provider for
the tracking of all UCC financing statements or similar statements under the
laws of any other jurisdiction required to be filed pursuant to the Loan
Documents and notification to the Administrative Agent, the Majority Lenders or
the Majority Lenders, as the case may be, of, among other things, the upcoming
lapse or expiration thereof.

Section 9.04Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received written notice to the
contrary from such Lender prior to the making of such Loan.

The Administrative Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents the Administrative Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested, the
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Majority Lenders or all or such other portion of Lenders as
shall be prescribed by this Agreement.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of Administrative Agent acting or refraining from acting under
this Agreement or any of the other Loan Documents in accordance with the
instructions of the Majority Lenders (or all or such other portion of Lenders as
shall be prescribed by this Agreement) and, notwithstanding the instructions of
the Majority Lenders (or such other applicable portion of Lenders), the
Administrative Agent shall have no obligation to take any action if it believes,
in good faith, that such action would violate applicable law or exposes the
Administrative Agent to any liability for which it has not received
indemnification reasonably satisfactory to it.

Section 9.05Delegation of Duties

.  The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  

Page 85



--------------------------------------------------------------------------------

 

The exculpatory provisions of the preceding paragraphs, including those
indemnification and expense reimbursement provisions in Section 10.03, shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  Administrative Agent shall not
incur any liability for any action or inaction taken by a sub-agent except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 9.06Collateral and Guaranty Matters

.  Subject to the Swap Intercreditor Agreement, each Lender hereby authorizes
the Administrative Agent to release (or instruct the Collateral Agent to
release) any Collateral that it is permitted to be sold or released pursuant to
the terms of the Loan Documents (it being understood and agreed that the
Administrative Agent may conclusively rely without further inquiry on a
certificate of a Responsible Officer as to the sale or other Disposition of
property being made in full compliance with the provisions of the Loan
Documents).  Each Lender hereby authorizes the Administrative Agent to execute
and deliver (or instruct the Collateral Agent to execute and deliver) to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any Disposition of Collateral to
the extent such Disposition is permitted by the terms of this Agreement or is
otherwise authorized by the terms of the Loan Documents.  Upon request by the
Administrative Agent at any time, the Lenders will confirm the Administrative
Agent’s authority to release and/or subordinate particular types or items of
Collateral pursuant to this Article IX.

The Administrative Agent shall have no obligation whatsoever to any Lender or
any other person to investigate, confirm or assure that the Collateral exists or
is owned by any Credit Party or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans hereunder, or that the liens and
security interests granted to the Administrative Agent pursuant hereto or any of
the Loan Documents or otherwise have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent in this
Agreement or in any of the other Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, subject to the other terms and conditions contained herein, the
Administrative Agent shall have no duty or liability whatsoever to any Lender.

The Administrative Agent and each Lender hereby appoint each other as agent for
the purpose of perfecting the Administrative Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
assets, such Lender shall notify the Administrative Agent thereof, and, promptly
upon the Administrative Agent’s request therefor, shall deliver such assets to
the Administrative Agent or in accordance with the Administrative Agent’s
instructions or transfer control to the Administrative Agent in accordance with
the Administrative Agent’s instructions.  Each Lender agrees that it will not
have any right individually to enforce or seek to

Page 86



--------------------------------------------------------------------------------

 

enforce any Security Document or to realize upon any Collateral for the Loans
unless instructed to do so by the Administrative Agent (or consented to by
Administrative Agent), it being understood and agreed that such rights and
remedies may be exercised only by Administrative Agent.

Section 9.07Resignation and Removal of Administrative Agent

.

(a)The Administrative Agent may resign at any time by notifying the Lenders and
the Borrower.  Upon any such resignation, the Majority Lenders shall have the
right, with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), to appoint a successor; provided that no consent of the
Borrower shall be required if any Event of Default has occurred and is
continuing.  If no successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier date as shall be agreed by the Majority Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in Chicago, Illinois or New York, New York, or an Affiliate of any such
bank that is a financial institution.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor which shall include execution by
such successor Administrative Agent of a Joinder Supplement (as defined in the
Swap Intercreditor Agreement), such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent.  If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agents notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective.  For the avoidance of doubt, any resignation of the Administrative
Agent shall also constitute a resignation of the Administrative Agent in its
capacity as “Collateral Agent” or “collateral agent” under the Loan Documents.

(b)The Majority Lenders may remove the Administrative Agent upon twenty (20)
days prior written notice to the Administrative Agent and the Borrower and, in
consultation with the Borrower, appoint a successor.  If no successor
administrative agent shall have been appointed by the Majority Lenders and shall
have accepted such appointment within twenty (20) days (or such earlier date as
shall be agreed by the Majority Lenders (the “Removal Effective Date”)) which
acceptance shall include execution by such successor Administrative Agent of a
Joinder Supplement (as defined in the Swap Intercreditor Agreement), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.  For the avoidance of doubt, any removal of the
Administrative Agent shall also constitute a removal of the Administrative Agent
in its capacity as “Collateral Agent” or “collateral agent” under the Loan
Documents, subject to the terms of the Swap Intercreditor Agreement.

(c)With the effect of the Resignation Effective Date or the Removal Effective
Date, the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly and the
Majority Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
as provided for

Page 87



--------------------------------------------------------------------------------

 

above.  After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article IX and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Section 9.08Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and not investments in a business enterprise or
securities.  Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Section 9.09Administrative Agent May File Proofs of Claim

.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.03 of this Agreement allowed in such
judicial proceeding); and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and their agents and counsel, and any other amounts due the
Administrative Agent under Section 10.03.

Page 88



--------------------------------------------------------------------------------

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent and each Secured Party hereby agree that (i) no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee, it being understood and agreed that all
powers, rights and remedies hereunder and under any of the Loan Documents may be
exercised solely by Administrative Agent, for the benefit of the Secured Parties
in accordance with the terms hereof and thereof and all powers, rights and
remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms thereof, and (ii) in the event of a foreclosure or similar enforcement
action by Administrative Agent on any of the Collateral pursuant to a public or
private sale or other Disposition (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
Administrative Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code,) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other Disposition and Administrative Agent, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities) shall be entitled, upon
instructions from Majority Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or Disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by Administrative Agent at such sale or other Disposition.  The Secured
Parties hereby irrevocably authorize the Administrative Agent, at the direction
of the Majority Lenders, to credit bid all or any portion of the Secured
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 thereof, or any similar laws in any
other jurisdictions to which a Credit Party is subject, (b) at any other sale or
foreclosure or acceptance of Collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Stock or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any Disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the

Page 89



--------------------------------------------------------------------------------

 

vote of the Majority Lenders, irrespective of the termination of this Agreement
and without giving effect to the limitations on actions by the Majority Lenders
contained in Section 10.02), (iii) the Administrative Agent shall be authorized
to assign the relevant Secured Obligations to any such acquisition vehicle pro
rata by the Lenders, as a result of which each of the Lenders shall be deemed to
have received a pro rata portion of any Capital Stock and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Secured Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Capital Stock and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.

Article X.

Miscellaneous

Section 10.01Notices

.

(a)Subject to paragraph (b) below, all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy or
email, as follows:

(i)if to the Borrower or any Guarantor, to Gastar Exploration Inc., 1331 Lamar,
Suite 650, Houston, Texas 77010, Attention: Michael A. Gerlich, Senior Vice
President and Chief Financial Officer / Trent Determann, Vice President-Finance,
Facsimile No. (713) 739-0458, email: mgerlich@gastar.com /
tdetermann@gastar.com;

(ii)if to the Administrative Agent, to Wilmington Trust, National Association,
50 South Sixth Street, Suite 1290, Minneapolis, MN 55402, Attention: Jeffrey
Rose, Facsimile No. (612) 217-5651, email:  JRose@wilmingtontrust.com, with a
copy to Arnold & Porter Kaye Scholer LLP 250 West 55th Street, New York, NY
10019, Attention:  Alan Glantz, Facsimile No, (212) 836-6763,
email:  Alan.Glantz@arnoldporter.com; and

(iii)if to any other Lender, to its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved

Page 90



--------------------------------------------------------------------------------

 

by it; provided that approval of such procedures may be limited to particular
notices or communications.

(c)Any party hereto may change its address or telecopy number or email address
for notices and other communications hereunder by written notice to the other
parties hereto.  All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received during the recipient’s normal business
hours.

(d)Borrower hereby acknowledges that (i) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on SyndTrak, Intralinks, DebtDomain or another similar
electronic system (the “Platform”), (ii) the Administrative Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications, and (iii) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders, or representatives thereof, that do not wish to receive material
nonpublic information with respect to Borrower or its securities) (each, a
“Public Lender”).  Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, Borrower shall be deemed to have authorized the Administrative Agent
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public
Investor”.  Notwithstanding the foregoing, the following Borrower Materials
shall be marked “PUBLIC”, unless Borrower notifies the Administrative Agent in
writing promptly (after being given a reasonable opportunity to review such
Borrower Materials) that any such document contains material non-public
information:  (1) the Loan Documents and (2) notification of changes in the
terms of the Loan Documents.

(e)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS

Page 91



--------------------------------------------------------------------------------

 

RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER
PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL AND NON-APPEALABLE RULING BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 10.02Waivers; Amendments

.

(a)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of the Loans shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default at the time.

(b)None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified, and no consent to any departure by
the Borrower or any other Credit Party therefrom shall be effective, except
pursuant to an agreement or agreements in writing entered into by the Credit
Parties and the Majority Lenders, and acknowledged by the Administrative Agent
or Collateral Agent (as applicable), or by the Credit Parties and the
Administrative Agent or Collateral Agent (as applicable) in each case with the
consent of the Majority Lenders; provided that no such agreement shall:

(i)increase the Commitment of any Lender without the written consent of such
Lender;

(ii)reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees or premium payable hereunder, without the written
consent of each Lender affected thereby;

(iii)postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees or premium payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any of the Aggregate Commitment, without the written consent of
each Lender affected thereby (it being understood that any waiver of a mandatory
prepayment

Page 92



--------------------------------------------------------------------------------

 

of the Loans shall not constitute a postponement or waiver of a scheduled
payment or date of expiration);

(iv)change Section 2.13(b) or Section 2.13(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;

(v)except in connection with any Dispositions permitted in Section 6.05, release
any Guarantor from its obligations under Article VII or release any of the
Collateral without the written consent of each Lender;

(vi)change any of the provisions of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(vii)change (x) the definition of “Qualified Counterparty”, “Secured
Obligations”, “Secured Party”, “Swap Intercreditor Agreement”, “Swap Note”,
“Swap Noteholder” or “Swap Note Documents” in any manner adverse to the
Qualified Counterparties or the Swap Noteholders, (y) Section 6.08, or (z)
Section 9.07 in any manner that would eliminate or waive the requirements for a
successor administrative agent hereunder to execute and deliver a Joinder
Supplement (as defined in the Swap Intercreditor Agreement), in either case,
without the written consent of each Qualified Counterparty and Swap Noteholder;

provided further that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent and (ii) the Fee Letter may only be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

(c)Notwithstanding anything to the contrary contained in this Section 10.02, the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the other Loan Documents to correct any
clerical errors or cure any ambiguity, omission, mistake, defect or
inconsistency.

Section 10.03Expenses; Indemnity; Damage Waiver

.

(a)The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Majority Lenders and each of
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Majority Lenders,
in connection with the preparation and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Majority
Lenders or any other Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, the Majority Lenders
or any other Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section,

Page 93



--------------------------------------------------------------------------------

 

or in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b)THE CREDIT PARTIES SHALL, JOINTLY AND SEVERALLY, INDEMNIFY THE ADMINISTRATIVE
AGENT AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY, OR ANY OTHER ENVIRONMENTAL LIABILITY RELATED IN ANY
WAY TO THE BORROWER OR ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY
A CREDIT PARTY, ANY EQUITY HOLDERS OF A CREDIT PARTY, ANY AFFILIATES OF A CREDIT
PARTY, ANY CREDITORS OF A CREDIT PARTY OR ANY OTHER THIRD PERSON AND WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR, SOLELY IN THE CASE OF A
LENDER, FROM A CLAIM BROUGHT BY A CREDIT PARTY AGAINST SUCH LENDER FOR MATERIAL
BREACH IN BAD FAITH OF SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE FOREGOING
PROVISO “ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR INDEMNITEES, AS THE CASE
MAY BE, THAT ARE DETERMINED BY SUCH COURT IN SUCH JUDGMENT TO HAVE BEEN GROSSLY
NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL MISCONDUCT OR, SOLELY IN THE CASE OF A
LENDER, MATERIALLY BREACHED THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN BAD
FAITH AND NOT ANY OTHER INDEMNITEE.  THIS SECTION 10.03(b) SHALL NOT APPLY WITH
RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS OR DAMAGES
ARISING FROM ANY NON-TAX CLAIM.

(c)To the extent that any Credit Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party thereof under

Page 94



--------------------------------------------------------------------------------

 

paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent thereof) or such Related Party of
the Administrative Agent, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought (or if such unreimbursed amount or indemnity
payment is sought after the date on which the Loans have been paid in full, and
the Commitments have terminated or expired, in accordance with such Lender’s
Applicable Percentage immediately prior to the date on which the Loans are paid
in full and the Commitments have terminated or expired)) of such unpaid
amount.  If any indemnity furnished to Administrative Agent for any purpose
shall, in the opinion of the Administrative Agent, be insufficient or become
impaired, the Administrative Agent may call for additional indemnity and cease,
or not commence, to do the acts indemnified against even if so directed by
Majority Lenders, until such additional indemnity is furnished.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any source against any
amount due to the Administrative Agent under this paragraph (c).

(d)To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, the Loans or the use of the proceeds thereof; provided
that, nothing in this clause (d) shall relieve any Credit Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e)The Lenders acknowledge and agree that all indemnification obligations of the
“Administrative Agent” to the “Collateral Agent” or any sub-agent thereof or any
Related Party of the “Collateral Agent” or any sub-agent thereof under
Section 19(b) of the Swap Intercreditor Agreement shall (i) notwithstanding
anything to the contrary provided in the Swap Intercreditor Agreement, be
obligations of the Lenders (and not the Administrative Agent) to the “Collateral
Agent” and such other Persons (payable by the Lenders in accordance with their
respective Applicable Percentages (determined as of the time that the indemnity
payment is sought (or if such indemnity payment is sought after the date on
which the Loans have been paid in full, in accordance with each Lender’s
Applicable Percentage immediately prior to the date on which the Loans are paid
in full))) and (ii) the Administrative Agent and the “Collateral Agent” under
the Swap Intercreditor Agreement may directly enforce such indemnification
obligations against the Lenders (and each Lender hereby authorizes the
Administrative Agent and the “Collateral Agent” to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent or the “Collateral Agent” to the Lender from
any source against any amount due to the “Collateral Agent” under this
paragraph (e)).

(f)All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

Page 95



--------------------------------------------------------------------------------

 

(g)The agreements in this Section 10.03 shall survive the resignation or removal
of the Administrative Agent, the replacement of any Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of the Secured
Obligations.

Section 10.04Successors and Assigns

.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and the Administrative Agent (and any attempted
assignment or transfer by such Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Except as set
forth in Section 10.20, nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)

(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of (A) the
Administrative Agent and (B) if no Event of Default has occurred and is
continuing, the Borrower.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of such
Lender’s Commitment and such Lender’s Loans under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless such fee is waived or reduced by the
Administrative Agent in its sole discretion); and

Page 96



--------------------------------------------------------------------------------

 

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
under Section 2.17.

For the purposes of this Section 10.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof or (c)  the Borrower.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.14, Section 2.15, Section 2.16, Section 2.17 and Section 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section except that any
attempted assignment or transfer by any Lender that does not comply with
clause (C) of Section 10.04(b)(ii) shall be null and void.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment and the Applicable Percentage
of, and principal amount of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Credit Parties, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Credit Parties and any Lender,
at any reasonable time and from time to time upon reasonable prior notice. For
the avoidance of doubt, the language in this Section 10.04(b)(iv) is intended to
cause the Loans, and any participation therein, to be in “registered form” as
defined in Sections 163(f), 87(h)(2)

Page 97



--------------------------------------------------------------------------------

 

and 881(c)(2) of the Code, Section 5f.103-(c) of the United States Treasury
Regulations and Section 1.163-5(b)(1) of the proposed United States Treasury
Regulations, and such language shall be interpreted and applied consistently
therewith.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any applicable tax forms (unless the assignee shall already be
a Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section, and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.18(d) or Section 10.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c)

(i)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14, Section 2.15,
Section 2.16 and Section 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood,
however, that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Section 2.14, Section 2.15, Section 2.16 or
Section 2.17, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  To the extent permitted by

Page 98



--------------------------------------------------------------------------------

 

law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non‑fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”), and no participation shall be effective
unless it has been recorded in the Participant Register pursuant to this
Section; provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and Section
1.163-5(b)(1) of the proposed United States Treasury Regulations.  The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(e)The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Ineligible Institutions.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is an Ineligible Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Ineligible Institution.

Section 10.05Survival

.  All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee, premium or any
other amount payable under this Agreement is outstanding and so long as the
Aggregate Commitment has not expired or

Page 99



--------------------------------------------------------------------------------

 

terminated.  The provisions of Section 2.14, Section 2.15, Section 2.16,
Section 2.17, Section 10.03, Article VII and Article IX shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Aggregate Commitment or the termination of this Agreement or any
provision hereof.

Section 10.06Counterparts; Integration; Effectiveness; Electronic Execution

.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.  This Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

Section 10.07Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time

Page 100



--------------------------------------------------------------------------------

 

to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of any Credit Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section and Section 7.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

Section 10.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

.

(a)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b)EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.  

Page 101



--------------------------------------------------------------------------------

 

NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 10.10WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 10.11Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12Confidentiality

.  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Requirements of Law or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Credit Parties and their obligations, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than a Credit Party.  For the purposes of this Section, “Information”
means all information received from any Credit Party relating to any Credit
Party or its business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Page 102



--------------------------------------------------------------------------------

 

Section 10.13Material Non-Public Information

.

(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.14Authorization to Distribute Certain Materials to Public-Siders

.

(a)If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders.  The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the parties’ respective securities
while in possession of the Loan Documents.

(b)The Borrower represents and warrants that none of the information in the Loan
Documents constitutes or contains material non-public information within the
meaning of the federal and state securities laws.  To the extent that any of the
executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

Section 10.15Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such

Page 103



--------------------------------------------------------------------------------

 

Loan but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.  In the event that, notwithstanding Section 10.09, applicable
law is the law of the State of Texas and such applicable law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas Finance
Code”) as amended, for each day, the ceiling shall be the “weekly ceiling” as
defined in the Texas Finance Code and shall be used in this Note and the other
Loan Documents for calculating the Maximum Rate and for all other
purposes.  Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit accounts (formerly Tex. Rev. Civ. Stat.  Ann.  Art.  5069,
Ch.  15)) shall not apply to this Agreement or to any Loan, nor shall this
Agreement or any Loan be governed by or be subject to the provisions of such
Chapter 346 in any manner whatsoever.

Section 10.16USA PATRIOT Act

.  Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and
the Administrative Agent hereby notifies each Credit Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Lender
or the Administrative Agent to identify each Credit Party in accordance with the
Act.

Section 10.17Release of Guarantees and Liens

.

(a)Upon Discharge of Obligations, the Collateral shall, subject to the Swap
Intercreditor Agreement, be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of each Credit Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person; and

(b)If any of the Collateral shall be sold, transferred or otherwise disposed of
by Holdings or any Subsidiary in a transaction permitted by this Agreement, then
the Administrative Agent, at the request and sole expense of Holdings or any
Subsidiary, shall, subject to the Swap Intercreditor Agreement, execute and
deliver to Holdings or any Subsidiary all releases or other documents reasonably
necessary or desirable for the release of the Liens created by the Security
Documents on such Collateral; provided that the Borrower shall have delivered to
the Administrative Agent, at least five (5) Business Days prior to the date of
the proposed release, a written request for release identifying the terms of the
Disposition in reasonable detail, including the price thereof and any
anticipated expenses in connection therewith, together with a certification by
the Borrower stating that such transaction is in compliance with this Agreement
and the other Loan Documents (and the Lenders hereby authorize and direct the
Administrative Agent to conclusively rely on such certifications in performing
its obligations under this Section 10.17).  At the request and sole expense of
the Borrower, a Guarantor shall, subject to the Swap Intercreditor Agreement, be
released from its obligations hereunder and under the other Security Documents
upon Discharge of Obligations.

Page 104



--------------------------------------------------------------------------------

 

Section 10.18Swap Intercreditor Agreement

.  REFERENCE IS MADE TO THE SWAP INTERCREDITOR AGREEMENT.  EACH LENDER HEREUNDER
(A) CONSENTS TO THE TERMS OF THE SWAP INTERCREDITOR AGREEMENT, (B) AGREES THAT
IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
SWAP INTERCREDITOR AGREEMENT AND (C) AUTHORIZES AND DIRECTS THE ADMINISTRATIVE
AGENT (IN ITS CAPACITIES AS “ADMINISTRATIVE AGENT” AND “COLLATERAL AGENT” UNDER
THE SWAP INTERCREDITOR AGREEMENT) TO ENTER INTO THE SWAP INTERCREDITOR AGREEMENT
ON BEHALF OF SUCH LENDER.  THE PROVISIONS OF THIS SECTION 10.18 ARE NOT INTENDED
TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE SWAP INTERCREDITOR
AGREEMENT.  REFERENCE MUST BE MADE TO THE SWAP INTERCREDITOR AGREEMENT ITSELF TO
UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.  EACH LENDER IS RESPONSIBLE FOR
MAKING ITS OWN ANALYSIS AND REVIEW OF THE SWAP INTERCREDITOR AGREEMENT AND THE
TERMS AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF
ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE SWAP INTERCREDITOR
AGREEMENT.  IN THE EVENT OF A CONFLICT BETWEEN THE PROVISIONS OF ANY OF THE LOAN
DOCUMENTS AND THE PROVISIONS OF THE SWAP INTERCREDITOR AGREEMENT, THE PROVISIONS
OF THE SWAP INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

Section 10.19Amendment and Restatement

.  On the Effective Date, the DIP Credit Agreement shall be amended, restated
and superseded in its entirety.  The parties hereto acknowledge and agree that
(i) this Agreement and other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation, payment or
reborrowing, or termination of the “Obligations” (as defined in the DIP Credit
Agreement) relating to the New Money DIP Loans as in effect prior to the
Effective Date and (ii) such “Obligations” (as defined in the DIP Credit
Agreement) are in all respects continuing (as amended and restated hereby) with
only the terms thereof being modified as provided in this Agreement.  Each
Credit Party hereby reaffirms its duties and obligations under each Loan
Document to which it is a party (such reaffirmation is solely for the
convenience of the parties hereto and is not required by the terms of the DIP
Credit Agreement).  Each reference to this Agreement in any Loan Document shall
be deemed to be a reference to this Agreement as amended and restated hereby.

Section 10.20Limited Third Party Beneficiaries

.  The parties hereto acknowledge and agree that each Secured Party not party to
this Agreement (including, for the avoidance of doubt, the Collateral Agent, the
Swap Noteholders and each Qualified Counterparty and each Initial Swap ISDA
Counterparty satisfying the definition of “Secured Party” hereunder) shall be an
express third party beneficiary under Article VII and Sections 10.02(b)(vii) and
10.18 of this Agreement and, as such, Article VII and Sections 10.02(b)(vii) and
10.18 of this Agreement will inure to the benefit of each such Secured Party and
be enforceable by each such Secured Party and its respective successors and
assigns.

 

Page 105



--------------------------------------------------------------------------------

 

[Signature Pages Follow]

 

Page 106



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

GASTAR EXPLORATION LLC

By:  /s/ Michael A. Gerlich
Name:Micahel A. Gerlich
Title:Senior Vice President, Chief Financial
Officer and Secretary

GUARANTORS:

GASTAR HOLDCO LLC

By:  /s/ Michael A. Gerlich
Name:Micahel A. Gerlich
Title:Senior Vice President, Chief Financial
Officer and Secretary






--------------------------------------------------------------------------------

 



WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

By:  /s/ Jeffery Rose
Name:Jeffery Rose
Title:Vice President




Page 2



--------------------------------------------------------------------------------

 



AF V Energy I Holdings, L.P.,
as a Lender

By:  /s/ Gary Levin
Name:Gary Levin
Title:Authorized Signatory

 

Page 3

